1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   JANE LOOMIS, on behalf of herself, all                    Case No. 3:19-cv-854 - MMA (KSC)
     others similarly situated, and the general
12
     public,                                                   ORDER GRANTING IN PART AND
13                                            Plaintiff,       DENYING IN PART DEFENDANT’S
                                                               MOTION TO DISMISS
14   v.
15
     SLENDERTONE DISTRIBUTION, INC.,
16                                          Defendant.         [Doc. No. 8]
17
18
19            Jane Loomis, on behalf of herself and others similarly situated, (“Plaintiff”) filed a
20   putative class action complaint against Slendertone Distribution, LLC (“Defendant”),
21   alleging five causes of action under California law: (1) violations of the Unfair
22   Competition Law (“UCL”); (2) violations of the False Advertising Law (“FAL”); (3)
23   violations of the Consumer Legal Remedies Act (“CLRA”); (4) breach of express
24   warranty; and (5) breach of the implied warranty of merchantability. See Doc. No. 1
25   (“Compl.”).1 On July 12, 2019, Defendant filed a motion to dismiss the class action
26
27
28   1
         All citations refer to the pagination assigned by the CM/ECF system.

                                                           1
                                                                                  3:19-cv-854 - MMA (KSC)
1    complaint pursuant to Federal Rules of Civil Procedure 8(a), 9(b), 12(b)(2), and 12(b)(6).
2    See Doc. No. 8. Plaintiff filed an opposition to Defendant’s motion, and Defendant
3    replied. See Doc. Nos. 13, 15. The Court found the matter suitable for determination on
4    the papers and without oral argument pursuant to Civil Local Rule 7.1.d.1. Doc. No. 16.
5    For the reasons set forth below, the Court GRANTS IN PART and DENIES IN PART
6    Defendant’s motion to dismiss.
7                                               BACKGROUND2
8           This action arises out of the sale of the Flex Belt by Defendant to Plaintiff on or
9    about April 22, 2016. Compl. ¶ 24. The central issues arise from statements and
10   representations made in Defendant’s Flex Belt advertisements.
11          Plaintiff is an individual domiciled in San Diego, California and brings the action
12   on behalf of herself and a potential class of similarly situated individuals. Id. ¶ 5, 34.
13   Defendant is incorporated in and has its principal place of business in New Jersey. Id. ¶
14   6.
15          Defendant markets and sells the Flex Belt, an electrical muscle stimulator (EMS).
16   Id. ¶ 3. EMS devices are considered Class II Medical Devices by the Food and Drug
17   Administration (“FDA”). The FDA has cleared the Flex Belt as a device that “may be
18   able to temporarily strengthen, tone or firm a muscle.” Id. ¶ 3; Doc. No. 8-8 at 2.
19   However, the FDA has “specifically disapproved such devices to assist with weight loss,
20   contour the body, develop visible “six-pack” abs, or otherwise to replace traditional
21   exercise.” Id. ¶ 3. Moreover, the Federal Trade Commission (“FTC”) “has already
22   determined that any claims that such ab devices cause fat loss and inch loss, will give
23   users well-defined abdominal muscles (e.g., ‘rock hard,’ ‘six pack’ or ‘washboard’ abs),
24
25
26
27   2
       Because this matter is before the Court on a motion to dismiss, the Court must accept as true the
     allegations set forth in the complaint. See Hosp. Bldg. Co. v. Trs. Of Rex Hosp., 425 U.S. 738, 740
28   (1976).

                                                        2
                                                                                      3:19-cv-854 - MMA (KSC)
1    or that use of the ab devices is equivalent to conventional abdominal exercises, such as
2    sit-ups or crunches, are false and misleading.” Id.
3          Plaintiff alleges Defendant advertised that the Flex Belt would help consumers
4    achieve the benefits of traditional exercise without traditional exercise. Plaintiff claims
5    she relied on Flex Belt’s website and Amazon.com listing before purchasing a Flex Belt
6    and, later, replacement gel pads. Id. ¶ 3, 24. Essentially, Plaintiff alleges that
7    Defendant’s advertisements were false or misleading because Defendant advertises that
8    using the Flex Belt “would assist in weight loss, body contouring, develop visible ‘six-
9    pack’ abs, and could be used effectively as a replacement for abdominal exercises.” Id. ¶
10   4. In addition to Defendant’s website and Amazon.com listing, Plaintiff claims she also
11   relied on information from Defendant’s Facebook advertisements and television
12   commercials. Defendant’s other advertising initiatives include “celebrity endorsements,
13   paid-advertisement articles, paid bloggers, social media . . . and third-party retailers. Id. ¶
14   11.
15         Plaintiff points to numerous quotations from Defendant’s Flex Belt marketing:
16
17         GREAT ABS START HERE[.]
18
           Rid Belly Fat with The Flex Belt[.]
19
           The perfect abdominal contraction[.]
20
21         The Ultimate Workout for Abs[.]
22
           The Flex Belt helps me stay fit[.]
23
           The Flex Belt will stimulate all your major stomach muscles at the same
24
           time providing you with the perfect abdominal contraction—that means your
25         upper abs, the lower abs and even your obliques are going to get worked
           from The Flex Belt . . . and it does all the work for you.
26
27
28

                                                    3
                                                                               3:19-cv-854 - MMA (KSC)
1    I can make dinner, I can do the laundry, read a book, sit on the couch or
     check e-mail. I put on The Flex Belt, it does all the work, and I get the
2
     result.
3
     The Flex Belt is the first Ab Belt Toning system cleared by the FDA for
4
     Toning, Firming and Strengthening the stomach muscles. With The Flex
5    Belt, you can train your abs even if you’re too busy or too tired for a
     traditional workout. Just slip on the comfortable toning ab belt and the
6
     clinically demonstrated, patented medical-grade technology stimulates the
7    nerves that make your muscles contract and relax. As a result, you get an
     effective abdominal workout that targets all the muscles in your abdomen—
8
     all in just 30 minutes a day.
9
     You don’t have to worry about your form or come up with the time to get it
10
     done. The Flex Belt is clinically demonstrated to deliver firmer, stronger and
11   more toned abdominal muscles while you are: at home, at work, watching
     TV, exercising, folding laundry, helping your kids with their homework,
12
     taking a walk . . . [.]
13
     My abs look great and when you look good, you feel good. I would have to
14
     do so many different exercises to get all my abs, but with The Flex Belt it
15   works all the ab muscles at the same time.
16
     I don’t have to worry about my abs – they will be in shape.
17
     Everybody I know wants the same thing: Great abs. The look, the
18
     confidence it gives us. The truth is, abs are a pain to work out. The Flex
19   Belt saves you time, because it works all your abs at the same time. Just
     look how easy this is.
20
21   My abs feel like I have had the most amazing work out and I’ve just worn
     the belt around the house for 30 minutes. . . . It works.
22
23   I would do so many different exercises to get all of my abs, but with the Flex
     Belt it works all of the ab muscles at the same time. With the Flex Belt I
24
     don’t have to worry about my abs—this does work.
25
     I just have to put it on, it does the work, and I get the results.
26
27   Being an athlete and fitness model for most of my life I know that good abs
     come from a lot of hard work. As my schedule kept getting busier I was
28

                                              4
                                                                          3:19-cv-854 - MMA (KSC)
1           having a tough time fitting in my ab workouts because I was spending my
            exercise time on other things, which is when I decided to give this ab belt a
2
            try. I was blown away by how intense the contractions were on my abs and
3           how unbelievable they felt after my first Flex Belt abdominal workout.
            What was even more incredible was the convenience of it. I could put The
4
            Flex Belt® on and continue my day.
5
            Before I experienced The Flex Belt, I had a difficult time training my abs
6
            due to a car accident that left me with a bad back. Abdominal exercises hurt
7           my lower back. Thanks to The Flex Belt, I am able to take my ab workout
            to a whole new level. The best part is I get a great, pain free ab workout in
8
            while helping the kids with their homework, making dinner or watching a
9           movie.
10
            Maximum Core Strength[.]
11
12          Ultimate Toning Technology[.]
13
14   Id. ¶ 20.3 Defendant’s website also states the following:
15
16          Who Should Use the Flex Belt®? . . . Anyone that wants more attractive abs,
17          regardless of current fitness levels . . . . * The Flex Belt® does not remove
            inches of fat but it tones, tightens and strengthens your stomach muscles
18
19          Build a strong foundation for any exercise program—The Flex Belt’s®
            technology will work for you quickly and effectively. If you haven’t
20          exercised in a while, you know how hard it can be to motivate yourself to
21          start again. And if you do have a regular exercise program, you know how
            hard it can be to find the time to get to the gym with your busy schedule.
22          With The Flex Belt®, it doesn’t matter what your current exercise status is
23          because there will always be time to build firmer, stronger abs. This
            product is perfect for Casual Exercisers, Fitness Enthusiasts who are already
24          in great shape, Executives who don’t have time to make it to the gym,
25
26
27   3
       To the extent Plaintiff notes discrepancies between these quotations and what is stated on the actual
     website, which the Court considers pursuant to the incorporation-by-reference doctrine, the Court
28   addresses the issue infra.

                                                         5
                                                                                       3:19-cv-854 - MMA (KSC)
1          Seniors, Mothers, People with sore backs, and anyone that wants more
           attractive abs, regardless of current fitness levels.
2
3          The Flex Belt® can work for you too . . . For those looking for a convenient
           way to tone, strengthen and flatten the abdominal area, you couldn’t make a
4
           more solid choice than The Flex Belt®. No matter what else you are doing
5          to work on your stomach area—The Flex Belt® will enhance it. Ab
           workouts are usually the type of exercise that take a lot of time, dedication,
6
           and effort. The Flex Belt® is ideal for everyone who feels he or she doesn’t
7          have the time to fit enough ab exercises into their routine. It is also great for
           fitness enthusiasts who want to take their workouts to the next level.
8
           Additionally, The Flex Belt® intensity can be adjusted from level 1-150. As
9          you use this effective ab belt, your muscle strength continually increases.
           As your abs get stronger you can keep increasing the intensity to always
10
           keep yourself advancing.
11
12   Doc. No. 8-5 at 6, 8, 9.
13         Additionally, Plaintiff’s Complaint includes screenshots from Defendant’s website
14   and Amazon.com listing. Id. ¶ 21–24. Plaintiff relies upon testimonials from Flex Belt
15   users to support her claims. See id. ¶ 21; Doc. No. 8-5 at 5. Moreover, Defendant’s
16   advertising contains several images throughout its Website and Amazon.com listing of
17   individuals with “flat, toned, ‘six-pack’ abdominal muscles on celebrities and models to
18   convey that such results can be achieved through use of the Flex Belt.” Compl. ¶ 23; see
19   also id. ¶ 22; Doc. No 8-5 at 3–10; Doc. No. 8-6 at 2–5.
20         Defendant’s website and Amazon.com listing also contain language designed to
21   mitigate expectations of consumers using the Flex Belt:
22
23         Here at The Flex Belt® we believe that having a healthy diet and getting
           exercise are key to a balanced lifestyle. All of our endorsers use The Flex
24
           Belt in addition to their healthy lifestyle to give them an edge and take their
25         results to the next level. The Flex Belt does not remove inches of fat but it
           tones, tightens and strengthens your stomach muscles. Using The Flex Belt
26
           in conjunction with your dedication to Diet, Nutrition and Exercise can help
27         you achieve your goals of a more attractive stomach as well!
28

                                                   6
                                                                              3:19-cv-854 - MMA (KSC)
1          Our Motto is Eat Right, Exercise and Use The Flex Belt . . . [.]
2
           The Flex Belt® does not remove inches of fat but it tones, tightens and
3          strengthens your stomach muscles[.]
4
           Winner of the 2012 World Bodybuilding & Fitness Federation
5          Championship! Jill has been a Flex Belt Spoke[s]pers[o]n for the last few
           years and we proudly sponsored her for this WBFF competition. Jill also
6
           won the Ms Universe Figure Championships a Few Years ago. Since then
7          she hasn’t competed and she came out of retirement to compete in the
           WBFF 2012 championships. In conju[n]ction with her grueling workout
8
           regimen, Jill used The Flex Belt® and Flex Mini (our Butt Toning Product)
9          daily to supplement her program. Congratulations Jill - We Knew You
           Would Win!!
10
11         Our Motto - Live Healthy.
           Here at The Flex Belt we believe in living a healthy lifestyle. Having a
12
           healthy diet and getting exercise are key to a balanced life. We have aligned
13         ourselves with Celebrities and Professional Athletes who believe the same.
           All of our endorsers use The Flex Belt in addition to their healthy lifestyle.
14
15         Our Motto is Eat Right, Exercise and use The Flex Belt.
16
           The Flex Belt is not a weight loss or fat reduction product. You will need a
17         proper diet and regular exercise for that!
18
19   Doc. No. 8-5 at 4, 6, 7; Doc. No. 8-6 at 5. Regardless of the somewhat mitigating
20   statements, Plaintiff alleges Defendant’s advertising falsely and misleadingly suggests
21   Flex Belt consumers will gain the health and appearance benefits of traditional exercise.
22   See Compl. ¶ 4, 16, 20, 22, 23, 24, 25.
23                               REQUEST FOR JUDICIAL NOTICE
24   A. Legal Standard
25         Generally, a district court’s review on a 12(b)(6) motion to dismiss is “limited to
26   the complaint.” Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001), overruled
27   on other grounds by Galbraith v. Cnty. Of Santa Clara, 307 F.3d 1119, 1125–26 (9th Cir.
28   2002) (quoting Cervantes v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993)).

                                                  7
                                                                              3:19-cv-854 - MMA (KSC)
1    However, “a court may take judicial notice of matters of public record,” id. at 689
2    (internal quotations omitted), and of “documents whose contents are alleged in a
3    complaint and whose authenticity no party questions, but which are not physically
4    attached to the pleading,” Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled
5    on other grounds by Galbraith, 307 F.3d at 1125–26; see also Fed. R. Evid. 201. “A
6    judicially noticed fact must be one not subject to reasonable dispute in that it is either (1)
7    generally known within the territorial jurisdiction of the trial court or (2) capable of
8    accurate and ready determination by resort to sources whose accuracy cannot reasonably
9    be questioned.” Fed. R. Evid. 201(b); see also Mack v. South Bay Beer Distributors, 798
10   F.2d 1279, 1282 (9th Cir. 1986) (citing Sears, Roebuck & Co. v. Metropolitan Engravers,
11   Ltd., 245 F.2d 67, 70 (9th Cir. 1956)).
12   B. Discussion
13         Defendant requests the Court to take judicial notice of a printout from the FDA’s
14   website entitled “Electronic Muscle Stimulators.” See Doc. No. 8-1 at 2; Doc. No. 8-8 at
15   2–4. Plaintiff does not address or oppose this request. The Court finds judicial notice of
16   these documents is proper pursuant to Federal Rule of Evidence 201(b). Tri-Union
17   Seafoods, LLC v. Starr Surplus Lines Ins. Co., 88 F. Supp. 3d 1156, 1159 (S.D. Cal.
18   2015) (granting plaintiff’s and defendant’s requests for judicial notice of two printouts
19   from the FDA’s website); In re Amgen Inc. Sec. Litig., 544 F. Supp. 2d 1009, 1023 (C.D.
20   Cal. 2008) (granting judicial notice of labels from the FDA’s website because the
21   documents are “capable of accurate and ready determination” and “not subject to
22   reasonable dispute”); see also Interstate Nat. Gas Co. v. S. California Gas Co., 209 F.2d
23   380, 385 (9th Cir. 1953) (“[The court] may take judicial notice of records and reports of
24   administrative bodies.”). Therefore, the Court GRANTS Defendant’s request for judicial
25   notice.
26         Plaintiff incorporates Defendant’s online advertising into her Complaint. See, e.g.,
27   Compl. ¶ 20–26. Defendant argues that “Plaintiff cherry-picks quotes from Slendertone’s
28   online advertising to create the appearance of a misleading narrative.” Doc. No. 8 at 20.

                                                    8
                                                                               3:19-cv-854 - MMA (KSC)
1    Defendant argues its advertisements “are neither false nor misleading when read in
2    context.” Id. Defendant attaches exhibits to its motion to give the full picture of
3    Defendant’s website and Amazon.com listing in the Complaint. See Doc. No. 8-4.
4    However, Defendant does not request the Court to take judicial notice of these exhibits.
5    See Doc. No. 8-1. Plaintiff does not directly address Defendant’s cherry-picking
6    argument or challenge the authenticity of Defendant’s proffered exhibits. Instead, she
7    rests on the facts pleaded in her Complaint, emphasizing “the Court ‘must accept as true
8    all the factual allegations in the complaint.’” Doc. No. 13 at 20 (quoting Leatherman v.
9    Tarrant Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993)).
10         Despite Defendant failing to request judicial notice, the Court has the power to
11   grant judicial notice sua sponte. Fed. R. Evid. 201(c)(1). Several district courts have
12   found judicial notice proper over publicly available websites. See Perkins v. LinkedIn
13   Corp., 53 F. Supp. 3d 1190, 1204 (N.D. Cal. 2014) (noting that publicly available website
14   are proper subjects of judicial notice); Caldwell v. Caldwell, No. C 05-4166 PJH, 2006
15   WL 618511, at *3 (N.D. Cal. Mar. 13, 2006) (finding websites as proper subjects of
16   judicial notice but denying the request for judicial notice where the parties did not supply
17   the Court with copies of the website and the parties failed to agree on the content of the
18   website); Wible v. Aetna Life Ins. Co., 375 F. Supp. 2d 956, 965 (C.D. Cal. 2005)
19   (granting judicial notice over two Amazon.com webpages). Accordingly, given
20   Defendant’s advertisements are on publicly available websites and Plaintiff does not
21   dispute their contents, the Court sua sponte takes judicial notice of the printouts from
22   Defendant’s website and its Amazon.com listing.
23                                   INCORPORATION-BY-REFERENCE
24   A. Legal Standard
25                 “Unlike rule-established judicial notice, incorporation-by-reference is
           a judicially created doctrine that treats certain documents as though they are
26
           part of the complaint itself. The doctrine prevents plaintiffs from selecting
27         only portions of documents that support their claims, while omitting portions
           of those very documents that weaken—or doom—their claims.
28

                                                   9
                                                                             3:19-cv-854 - MMA (KSC)
1
2    Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018) (citing Parrino
3    v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998), superseded by statute on other grounds
4    as recognized in Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 681–82 (9th Cir.
5    2006)). The Ninth Circuit has noted that there is a “policy concern underlying the rule:
6    Preventing plaintiffs from surviving a Rule 12(b)(6) motion by deliberately omitting
7    references to documents upon which their claims are based.” Parrino, 146 F.3d at 706;
8    see also Khoja, 899 F.3d at 1003 (“[T]he the incorporation-by-reference doctrine is
9    designed to prevent artful pleading by plaintiffs.”). “Even if a document is not attached
10   to a complaint, it may be incorporated by reference into a complaint if the plaintiff refers
11   extensively to the document or the document forms the basis of the plaintiff’s claim.”
12   United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003); see also Knievel v. ESPN,
13   393 F.3d 1068, 1076 (9th Cir. 2005) (“The rationale of the “incorporation by reference”
14   doctrine applies with equal force to internet pages as it does to printed material.”).
15   Incorporation-by-reference allows a court to “treat such a document as part of the
16   complaint, and thus may assume that its contents are true for purposes of a motion to
17   dismiss under Rule 12(b)(6).” Ritchie, 342 F.3d at 908. While a court “unlike judicial
18   notice . . . may assume an incorporated document’s contents are true for purposes of a
19   motion to dismiss under Rule 12(b)(6). . . . it is improper to assume the truth of an
20   incorporated document if such assumptions only serve to dispute facts stated in a well-
21   pleaded complaint.” Khoja, 899 F.3d at 1003 (quoting Marder v. Lopez, 450 F.3d 445,
22   448 (9th Cir. 2006)).
23   B. Discussion
24         Incorporation-by-reference is a proper vehicle to allow the Court to consider the
25   exhibits containing printouts from Defendant’s website and Amzon.com listing. Plaintiff
26   refers and uses screenshots from both webpages to support her Complaint. See Compl. ¶
27   20–26. Defendant’s motion relies extensively upon the same materials. See Doc. No. 8-
28   4. Therefore, the Court finds the printouts of Defendant’s website and Amazon.com

                                                   10
                                                                              3:19-cv-854 - MMA (KSC)
1    listing—as supplied by Defendant—proper subjects of incorporation-by-reference to the
2    extent that the website printouts are not a means to “short-circuit the resolution of a well-
3    pleaded claim” by “serv[ing] to dispute facts stated in a well-pleaded complaint.” Khoja,
4    899 F.3d at 1003.
5          Similarly, incorporation-by-reference is proper for the Flex Belt warranty. See
6    Doc. No. 8-3 at 3. Plaintiff’s fourth cause of action is breach of an express warranty.
7    Compl. ¶ 73–78. Plaintiff does not dispute the authenticity or challenge the existence of
8    the product warranty. Importantly, because an element of breach of express warranty is
9    “an affirmation of fact or promise or provided a description of its goods,” Viggiano v.
10   Hansen Nat. Corp., 944 F. Supp. 2d 877, 893 (C.D. Cal. 2013) (quoting Rodarte v. Philip
11   Morris, Inc., No. 03–0353FMC, 2003 WL 23341208, *7 (C.D. Cal. June 23, 2003), an
12   actual product warranty could be the basis of the plaintiff’s claim. See Tietsworth v.
13   Sears, 720 F. Supp. 2d 1123, 1131 (N.D. Cal. 2010) (finding a limited warranty subject to
14   incorporation-by-reference when the plaintiff alleged the defendant made a representation
15   going to the breach of express warranty cause of action). Therefore, the Court finds the
16   Flex Belt warranty supplied by Defendant as incorporated by reference into the
17   Complaint.
18                 MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
19         Rule 12(b)(2) allows a Defendant to move to dismiss a complaint for lack of
20   personal jurisdiction. Fed. R. Civ. P. 12(b)(2). Upon a motion to dismiss, Plaintiff
21   carries the burden to demonstrate proper jurisdiction. Schwarzenegger v. Fred Martin
22   Motor Co., 374 F.3d 797, 800 (9th Cir. 2004) (citing Sher v. Johnson, 911 F.2d 1357,
23   1361 (9th Cir.1990)). In opposing such a motion, a plaintiff relying solely on written
24   materials must only make a prima facie showing that jurisdiction is appropriate. Id.
25   (citing Sher, 911 F.2d at 1361). In assessing personal jurisdiction, the plaintiff “need
26   only demonstrate facts that if true would support jurisdiction over the defendant.”
27   Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir.1995). The Court resolves conflicts
28

                                                  11
                                                                              3:19-cv-854 - MMA (KSC)
1    between the parties’ affidavits in the plaintiff’s favor. Schwarzenegger, 374 F.3d at 800
2    (citing AT&T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir.1996)).
3          There are two independent limitations on a court’s power to exercise personal
4    jurisdiction over a nonresident defendant: the applicable state personal jurisdiction rule,
5    and constitutional principles of due process. Sher, 911 F.2d at 1361. California’s
6    jurisdictional statute is coextensive with federal due process requirements; therefore,
7    jurisdictional inquiries under state law and federal due process standards merge into one
8    analysis. Daimler AG v. Bauman, 571 U.S. 117, 125 (2014); Rano v. Sipa Press, Inc.,
9    987 F.2d 580, 587 (9th Cir. 1993); see also Cal. Civ. Proc. Code § 410.10. The exercise
10   of jurisdiction over a nonresident defendant violates the protections created by the due
11   process clause unless the defendant has “minimum contacts” with the forum state so that
12   the exercise of jurisdiction “does not offend traditional notions of fair play and
13   substantial justice.” Int’l Shoe Co. v. Wash., Office of Unemployment Comp. &
14   Placement, 326 U.S. 310, 316 (1945).
15         The Court proceeds by assessing whether personal jurisdiction over Defendant
16   comports with federal due process requirements under either general or specific
17   jurisdiction.
18   A. General Jurisdiction
19         General jurisdiction—as applied to a corporation—arises when a foreign
20   corporation’s “affiliations with the State are so ‘continuous and systematic’ as to render
21   [it] essentially at home in the forum State.” Daimler AG, 571 U.S. at 139 (citing
22   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)); see also
23   Int’l Shoe Co., 326 U.S. at 318. “[T]he place of incorporation and principal place of
24   business are ‘paradig[m] . . . bases for general jurisdiction.’” Daimler, 571 U.S. at 137
25   (quoting Lea Brilmayer Jennifer, et al., A General Look at General Jurisdiction, 66 Tex.
26   L. Rev. 721, 735 (1988)).
27         The place of incorporation and principal place of business are not the only means
28   to achieve general jurisdiction for a corporation. Id. However, “[o]nly in an ‘exceptional

                                                  12
                                                                              3:19-cv-854 - MMA (KSC)
1    case’ will general jurisdiction be available anywhere else.” Martinez v. Aero Caribbean,
2    764 F.3d 1062, 1070 (9th Cir. 2014) (quoting Daimler AG, 571 U.S. at 139 n.19). The
3    “exceptional case” centers upon “whether that corporation’s ‘affiliations with the State
4    are so “continuous and systematic” as to render it essentially at home in the forum
5    State’”—not whether the contacts are merely “continuous and systematic.” Daimler AG,
6    571 U.S. at 138–39 (quoting Goodyear Dunlop Tires Operations, S.A., 564 U.S. at 919)
7    (emphasis added); see also Martinez, 764 F.3d at 1070. “The standard for general
8    jurisdiction ‘is an exacting standard, as it should be, because a finding of general
9    jurisdiction permits a defendant to be haled into court in the forum state to answer for any
10   of its activities anywhere in the world.’” Mavrix Photo, Inc. v. Brand Techs., Inc., 647
11   F.3d 1218, 1224 (9th Cir. 2011) (citing Schwarzenegger, 374 F.3d at 801).
12         To determine whether a corporation is “essentially at home,” sufficient to trigger
13   the exceptional case, courts examine the “[l]ongevity, continuity, volume, [and]
14   economic impact” of those contacts, as well as the defendant’s “physical presence[] and
15   integration into the state’s regulatory or economic markets.” See Mavrix Photo, Inc, 647
16   F.3d at 1224. Importantly, a general jurisdiction analysis requires “an appraisal of a
17   corporation’s activities in their entirety, nationwide and worldwide. A corporation that
18   operates in many places can scarcely be deemed at home in all of them. Otherwise, ‘at
19   home’ would be synonymous with ‘doing business’ tests framed before specific
20   jurisdiction evolved in the United States.” Daimler AG, 571 U.S. at 139 n.20.
21         The Ninth Circuit found a corporation not subject to general jurisdiction in
22   California where it had its principal place of business outside the forum state; had no
23   office, staff, or physical presence in the forum state; and was not licensed within the
24   forum state. Martinez, 764 F.3d at 1070. Further, the Ninth Circuit did not find general
25   jurisdiction in California proper where a defendant indirectly made purchases of items
26   imported by California entities, had a California choice-of-law provision with some of his
27   sales contracts, used a California direct-mail marketing company, hired a California-
28   incorporated sales training company for consulting, and had a “website accessible by

                                                  13
                                                                              3:19-cv-854 - MMA (KSC)
1    anyone capable of using the Internet, including people living in California.”
2    Schwarzenegger, 374 F.3d at 801; see also Helicopteros Nacionales de Colombia, S.A. v.
3    Hall, 466 U.S. 408, 418 (1984) (“[M]ere purchases, even if occurring at regular intervals,
4    are not enough to warrant a State’s assertion of in personam jurisdiction over a
5    nonresident corporation in a cause of action not related to those purchase transactions.”).
6           Here, Plaintiff claims the Court has general jurisdiction over Defendant. Doc. No.
7    13 at 12–14. Defendant counters that it is not “essentially at home” for the purpose of
8    general jurisdiction. Doc. No. 8 at 5–6. Defendant is incorporated in and has its
9    principal place of business in New Jersey, and it is organized under Delaware Law.
10   Compl. ¶ 2; Doc. No. 6-2 at 2. Thus, there is no “paradigm basis” for general jurisdiction
11   over Defendant. See Daimler, 571 U.S. at 137.
12          Given the lack of the paradigm basis for general jurisdiction, Plaintiff continues to
13   carry the burden to demonstrate—under an “exacting standard” only found in exceptional
14   cases—whether Defendant “engages in a substantial, continuous, and systematic course
15   of business” to render it “essentially at home” in California. Daimler AG, 571 U.S. at
16   139. Plaintiff does not meet her burden. As a preliminary matter, Plaintiff overlooks
17   Supreme Court precedent emphasizing the “essentially at home” portion of the general
18   jurisdiction analysis.4
19          Plaintiff argues that general jurisdiction is satisfied because “Slendertone sells,
20   solicits, and engages in business in California, serving the state’s market, has designated
21   an agent for service of process in California, and is registered with the California
22
23
     4
       For example, Plaintiff cites to a California Supreme Court case from 1969—long before the Supreme
24   Court’s seminal cases outlining the parameters of general jurisdiction. Compare Buckeye Boiler Co. v.
25   Superior Court of Los Angeles Cty., 71 Cal. 2d 893 (1969), with Daimler AG, 571 U.S. 117. First, this
     Court is not bound by state court cases regarding the federal due process requirements for personal
26   jurisdiction. Second, Plaintiff misreads Buckeye and attempts to use a specific jurisdiction “minimum
     contacts” analysis to argue general jurisdiction. Third, Plaintiff focuses on “continuous and systematic”
27   contacts with the forum state while overlooking the critical part of the rule propounded by the Supreme
     Court: whether the contacts are so continuous and systematic to render Defendant “essentially at home”
28   in California. Daimler AG, 571 U.S. at 139 (emphasis added).

                                                        14
                                                                                       3:19-cv-854 - MMA (KSC)
1    Secretary of State. Doc. No. 13 at 13; see also Doc. No. 13-1 at 2; Doc. No 13-2 at 2;
2    Doc. No 13-3 at 2. Plaintiff also highlights that Defendant uses “television
3    commercials,” “a website, celebrity endorsements, paid-advertisement articles, paid
4    bloggers, social media (including Facebook)[,] and third party retailers.” Compl. ¶ 11,
5    24. Supplying supporting exhibits from advertisements on Defendant’s website, Plaintiff
6    argues Defendant specifically targets California residents:
7
8          Slendertone targets, specifically, California residents through its own
           website, claiming “We put The Flex Belt® in [the] hands of some of best
9
           Trainers in Los Angeles. These are people that are in peak physical shape
10         and understand how to work their abs.” . . . . Slendertone also touts that it
           has “2 Million users worldwide.” . . . . The Slendertone website even
11
           includes a broad banner stating “Hear what some of the biggest Disc Jockeys
12         in America have to say . . .” and includes a link to a radio broadcast from
           “Ellen K from the Ryan Seacrest Show” and advertises that she is the “#1
13
           Female DJ in Los Angeles” and a link to listen to “what Howard Stern has to
14         say about the Flex Belt®. The biggest man in radio.
15
16   Doc. No. 13 at 13 (citations omitted) (emphasis omitted). The fact that a few people have
17   the product or advocate the product from California does not meet the exacting standard
18   that makes Defendant “essentially at home” in California. See Helicopteros Nacionales
19   de Colombia, S.A., 466 U.S. at 418 (holding that regular purchases are insufficient to
20   trigger general jurisdiction). Even though a designated service for process agent and
21   registration with the California Secretary of State are factors indicating a presence within
22   California, they still do not suggest that Defendant is essentially “at home” in California.
23         Further, Plaintiff has not compared Defendant’s operations within California to its
24   operations in other states: the Court is left without evidence of the “[l]ongevity,
25   continuity, volume, [and] economic impact” of those contacts, as well as the defendant’s
26   “physical presence[] and integration into the state’s regulatory or economic markets.”
27   See Mavrix Photo, Inc, 647 F.3d at 1224; see also Daimler AG, 571 U.S. at 139 n.20.
28

                                                   15
                                                                              3:19-cv-854 - MMA (KSC)
1    There is no evidence of Defendant’s physical presence within California other than its
2    general business similar to the business conducted across other states.
3          Therefore, Plaintiff has not carried her burden to prove the Court has general
4    jurisdiction over Defendant. Given the facts that Defendant is neither incorporated in nor
5    has its principal place of business in California, Plaintiff has not provided the Court with
6    sufficient evidence to meet the exacting standard of being “essentially at home” in
7    California.
8    B. Specific Jurisdiction
9          “Where general jurisdiction is inappropriate, a court may still exercise specific
10   jurisdiction if the defendant has sufficient contacts with the forum state in relation to the
11   cause[s] of action.” Sher, 911 F.2d at 1361 (citing Data Disc, Inc. v. Sys. Tech. Assocs.,
12   Inc., 557 F.2d 1280, 1286 (9th Cir. 1977)). Specific jurisdiction is analyzed using a
13   three-prong test: “(1) the non-resident defendant must purposefully direct its activities
14   towards, or consummate some transaction with, the forum or a resident thereof, or
15   perform some act by which it purposefully avails itself of the privilege of conducting
16   activities in the forum, thereby invoking the benefits and protections of its laws; (2) the
17   claim must be one which arises out of or results from the defendant’s forum-related
18   activities; and (3) the exercise of jurisdiction must be reasonable.” Lake v. Lake, 817
19   F.2d 1416, 1421 (9th Cir. 1987). The party invoking the Court’s jurisdiction must meet
20   each of these conditions. See Insurance Co. of N. Am. v. Marina Salina Cruz, 649 F.2d
21   1266, 1270 (9th Cir. 1981).
22         1. Purposeful Direction
23         A Plaintiff may satisfy the first prong in the analysis by demonstrating that the
24   defendant “purposefully directed” its conduct toward the forum state, or “purposefully
25   availed” itself of the privilege of doing business in the forum. Schwarzenegger, 374 F.3d
26   at 802. Courts typically utilize the “purposefully directed” standard in tort cases, whereas
27   the purposeful availment test is most useful for contract-based claims. Id. To establish
28   the defendant “purposefully directed” its conduct toward the forum, the plaintiff usually

                                                   16
                                                                               3:19-cv-854 - MMA (KSC)
1    produces “evidence of the defendant’s actions outside the forum state that are directed at
2    the forum, such as the distribution in the forum state of goods originating elsewhere.” Id.
3    at 803. Thus, the court applies “an ‘effects’ test that focuses on the forum in which the
4    defendant’s actions were felt, whether or not the actions themselves occurred within the
5    forum.” CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1077 (9th Cir. 2011)
6    (quoting Yahoo! Inc. v. La Ligue Contre Le Racisme, 433 F.3d 1199, 1206 (9th Cir.
7    2006) (en banc)). Derived from Calder v. Jones, 465 U.S. 783 (1984), the “effects test”
8    “requires that ‘the defendant allegedly must have (1) committed an intentional act, (2)
9    expressly aimed at the forum state, (3) causing harm that the defendant knows is likely to
10   be suffered in the forum state.’” CollegeSource, Inc., 653 F.3d at 1077 (quoting Brayton
11   Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1128 (9th Cir. 2010)); see also
12   Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1069 (9th Cir. 2017).
13                        i. Intentional Act
14         Under this requirement, courts “construe ‘intent’ in the context of the ‘intentional
15   act’ test as referring to an intent to perform an actual, physical act in the real world, rather
16   than an intent to accomplish a result or consequence of that act.” Schwarzenegger, 374
17   F.3d at 806. Plaintiff alleges that Defendant sells its product worldwide—including to
18   residents of California—through third party retailers with false and misleading claims.
19   Compl. ¶ 10, 11, 24; Doc. No. 13 at 16. Because Defendants developed, advertised, and
20   sold the product, the Court finds Plaintiff has carried her burden to show an intentional
21   act by Defendant.
22                        ii. Express Aim
23         The parties’ purposeful direction analysis predominately focuses on the express
24   aiming requirement. Defendant argues “something more” is necessary when a passive
25   website is employed to establish specific jurisdiction and contends Plaintiff has not
26   shown there is “something more.” Doc. No. 8 at 16. Defendant emphasizes in its reply
27   brief that merely shipping a product into the forum state is an insufficient basis for
28   specific jurisdiction. See Doc. No. 15 at 3. Plaintiff responds that she has shown

                                                    17
                                                                               3:19-cv-854 - MMA (KSC)
1    something more: interaction with Defendant’s website, worldwide sales by Defendant,
2    targeting California through Facebook and television advertisements, “consummation
3    [of] a deal” between the parties, and expectation that the product would enter into
4    California through the stream of commerce. Doc. No. 13 at 16; see also Compl. ¶ 11, 24.
5          Although “[t]he exact form of our analysis varies from case to case and ‘depends,
6    to a significant degree, on the specific type of tort or other wrongful conduct at issue,’”
7    Picot v. Weston, 780 F.3d 1206, 1214 (9th Cir. 2015) (quoting Schwarzenegger, 374 F.3d
8    at 807), a plaintiff must still prove that “the ‘effects’ caused by the defendants’
9    [conduct]—i.e., the injury to the plaintiff[] . . . —connected the defendants’ conduct to
10   California, not just to a plaintiff who lived there.” Walden v. Fiore, 571 U.S. 277, 288
11   (2014). The express aim of the defendant must pertain to the forum state—“not the
12   defendant’s contacts with a resident of the forum.” Picot, 780 F.3d at 1214. “A plaintiff
13   does not show express aiming by alleging injuries that are ‘entirely personal to him and
14   would follow him wherever he might choose to live or travel’ and ‘not tethered to
15   California in any meaningful way.’” Graco Minnesota Inc. v. PF Brands, Inc., No. 18-
16   CV-1690-WQH-AGS, 2019 WL 1746580, at *4 (S.D. Cal. Apr. 17, 2019) (quoting Picot,
17   780 F.3d at 1215).
18         In assessing specific jurisdiction through Internet conduct, “the common thread . . .
19   is that ‘the likelihood that personal jurisdiction can be constitutionally exercised is
20   directly proportionate to the nature and quality of commercial activity that an entity
21   conducts over the Internet.’” Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414, 419 (9th
22   Cir. 1997) (quoting Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124
23   (W.D. Pa. 1997)). Courts have adopted a sliding scale when assessing whether operating
24   a website can give rise to sufficient minimum contacts within the forum state:
25
26         At one end of the scale are “passive” websites which merely display
           information, such as an advertisement. Personal jurisdiction is not
27
           appropriate when a website is merely . . . passive. At the other end of the
28         scale are “interactive” websites which function for commercial purposes and

                                                   18
                                                                               3:19-cv-854 - MMA (KSC)
1          where users exchange information. Personal jurisdiction is appropriate
           when an entity is conducting business over the internet. Where a website is
2
           somewhere between the two extremes, the likelihood that personal
3          jurisdiction can be constitutionally exercised is directly proportionate to the
           nature and quality of commercial activity that an entity conducts over the
4
           internet.
5
6    j2 Cloud Servs., Inc. v. Fax87, No. 13-05353 DDP (AJWX), 2017 WL 1535083, at *6
7    (C.D. Cal. Apr. 27, 2017) (quoting American Auto. Ass’n, Inc. v. Darba Enterprises Inc.,
8    No. C 09–510 SI, 2009 WL 1066506, *4 (N.D. Cal. Apr. 21, 2009); see also Boschetto v.
9    Hansing, 539 F.3d 1011, 1017 (9th Cir. 2008) (holding that the sale of one item over
10   eBay, where eBay was not used to conduct general business nor were there regular sales
11   in California or elsewhere, was insufficient to form a “substantial connection to
12   California,” but also noting that there could be personal jurisdiction in circumstances
13   where eBay was used to conduct regular business). Internet advertisements alone are
14   insufficient “to subject the advertiser to jurisdiction in the plaintiff’s home state.”
15   Cybersell, Inc., 130 F.3d 414 at 418; see also Mavrix Photo, Inc., 647 F.3d at 1229
16   (“[M]aintenance of a passive website alone cannot satisfy the express aiming prong.”);
17   Matus v. Premium Nutraceuticals, LLC, 715 F. App’x 662, 663 (9th Cir. 2018) (holding
18   in an unpublished decision that there was no specific jurisdiction regarding false
19   advertising committed by Defendant in Georgia placed on its website, which “was a
20   global, universal publication without any express aiming at the California market,” and
21   Plaintiff flailed to show “something more”). Instead, “something more” is necessary “to
22   subject the advertiser to jurisdiction in the plaintiff’s home state.” Cybersell, Inc., 130
23   F.3d 414 at 418.
24         Courts have looked at several factors to assess whether a defendant has done
25   “something more”: “the interactivity of the defendant’s website, the geographic scope of
26   the defendant’s commercial ambitions, and whether the defendant ‘individually targeted’
27   a plaintiff known to be a forum resident.” Mavrix Photo, Inc., 647 F.3d at 1229 (citations
28   omitted). In Graco Minnesota Inc., the district court held in a trademark infringement

                                                    19
                                                                                3:19-cv-854 - MMA (KSC)
1    case that there was no specific jurisdiction in California where a defendant sold products
2    on its website and third-party websites; a defendant shipped a product to California; a
3    defendant stated he never had been to California in a business capacity, did not advertise
4    in California, did not have offices or employees in California, and had low number of
5    overall sales to California; the defendant entity was not registered with the California
6    Secretary of State; defendants made sales to California customers; defendants did not
7    target a “California-specific market or industry”; and “[t]he record [did] not show that
8    California [was] the “focal point” of both the infringement claims and the alleged harm.”
9    2019 WL 1746580, at *5–6. However, in Lindora, LLC, the district court held the
10   “express aiming” prong was satisfied because defendant “exploit[ed] an important
11   consumer base for commercial gain” by selling more product in California than in any
12   other state; having more Associates in California than any other state; holding trainings
13   and conferences in California; having several California-residing Associates as success
14   stories on its website; having a California-specific webpage for California consumers;
15   and receiving a cease-and desist letter from plaintiff’s counsel in California, which put
16   Defendant on notice sufficient to “turn what might otherwise have been general economic
17   activity into ‘individualized targeting.’” Lindora, LLC v. Isagenix Int’l, LLC, 198 F.
18   Supp. 3d 1127, 1139 (S.D. Cal. 2016).
19         Here, Plaintiff has shown that the express aim of Defendant was toward
20   California—not only Plaintiff—through maintaining an interactive website and taking
21   advantage of the California advertising market. Compl. ¶ 10–11, 24, 27. Defendant
22   maintains an interactive website and also uses Amazon.com as a third-party retailer.
23   Unlike a passive website that merely displays or advertises information, Defendant’s site
24   is for commercial purposes because it sells the Flex Belt through its website. See Compl.
25   ¶ 10; Doc. No. 8-5 at 4–7; Doc. No. 13 at 6. By having a “CLICK HERE TO ORDER”
26   function directly on its site, Defendant allows higher interconnectivity and an exchange
27   of information necessary for the commercial transaction. See Cybersell, Inc., 130 F.3d
28

                                                  20
                                                                             3:19-cv-854 - MMA (KSC)
1    414 at 418; j2 Cloud Servs., Inc., 2017 WL 1535083, at *6 (“Personal jurisdiction is
2    appropriate when an entity is conducting business over the internet.”).
3          Even if Defendant’s website alone were insufficient to demonstrate express
4    aiming, there is “something more.” First, Defendant has a designated agent for service of
5    process and is registered with the California Secretary of State. Doc. No. 13 at 5; Doc.
6    No. 13-2 at 2; Doc. No. 13-3 at 2. Second, Defendant has directly targeted California
7    with television commercials directed to Plaintiff’s California home and advertisements on
8    Defendant’s own website: “We put The Flex Belt® in the hands of the best Trainers in
9    Los Angeles,” and “Ellen K from the Ryan Seacrest Show uses The Flex Belt®-#1
10   Female DJ in Los Angeles.” Compl. ¶ 24; Doc. No. 8-5 at 7; Doc. No. 13 at 13. By
11   placing Flex Belt in the hands of California-specific individuals, Defendant has targeted a
12   California fitness community to help advertise its product and thus went beyond merely
13   making a connection between Defendant and Plaintiff. See Walden, 571 U.S. at 288;
14   Picot, 780 F.3d at 1214. Therefore, under the totality of the circumstances and regardless
15   of whether Defendant specifically targeted Plaintiff or knew Plaintiff to be a California
16   resident, Defendant operated an interactive, commercial website that expressly targeted
17   California through capitalizing on its influential fitness community. Defendant also
18   maintains ties to California through having a designated agent for service of process and
19   registration with the California Secretary of State.
20                       iii. Foreseeable Harm
21         The foreseeable harm element requires that a defendant “caus[es] harm that the
22   defendant knows is likely to be suffered in the forum state.’” CollegeSource, Inc., 653
23   F.3d at 1077 (quoting Brayton Purcell LLP, 606 F.3d at 1128); see also Axiom Foods,
24   Inc, 874 F.3d at 1069. “The touchstone of this requirement is not the magnitude of the
25   harm, but rather its foreseeability.” Lindora, LLC, 198 F. Supp. 3d at 1141 (citing
26   Yahoo! Inc., 433 F.3d at 1207).
27         Here, Plaintiff alleges Defendant targeted California and caused harm through
28   selling the falsely advertised Flex Belt. Compl. ¶ 14–16. The Court finds it foreseeable

                                                  21
                                                                               3:19-cv-854 - MMA (KSC)
1    that Defendant’s website and advertising that emphasized California-based fitness
2    influencers would cause harm to California-domiciled Plaintiff if those advertisements
3    and representations contained false or misleading information. Thus, Plaintiff has
4    sufficiently alleged Defendant caused her a foreseeable harm.
5                        iv. Conclusion
6          In sum, Plaintiff’s allegations are sufficient to satisfy all three parts of the
7    purposeful direction’s effects test.
8          2. Arising Out of or Relating to Forum Activities
9          The second prong in the analysis requires that the claim arise out of or result from
10   the defendant’s forum-related activities. A claim arises out of a defendant’s conduct if
11   the claim would not have arisen “but for” the defendant’s forum-related contacts.
12   Panavision Int’l L.P. v. Toeppen, 141 F.3d 1316, 1322 (9th Cir.1998).
13         Defendant argues Plaintiff’s claims originate from online activities Defendant
14   generally directed toward the entire world. Doc. No. 8 at 17. It adds that “[i]f
15   Slendertone can be haled into California merely on the basis of its universally accessible
16   online material, then it could be haled into court in every state, and respectively, every
17   online advertiser worldwide could be haled into court in California.” Id. Plaintiff
18   responds that Defendant ignores the source of her alleged injury:
19
20         “the purchase of The Flex Belt from Slendertone, which Defendant shipped
           to Plaintiff, and which did not conform to the false and misleading promises
21
           made by Defendant. Plaintiff incurred no injury until Slendertone sold her
22         the Flex Belt, and shipped her an EMS device that did not live up to its
           promises. Thus, as a matter of logic, the ‘but for’ test is satisfied because
23
           ‘but for’ Defendant selling the Flex Belt to Plaintiff, no claim could exist,
24         whereas Slendertone’s online advertising does not give rise to a claim for
           any non-purchaser.”
25
26
27   Doc. No. 13 at 16–17.
28

                                                   22
                                                                                3:19-cv-854 - MMA (KSC)
1          Here, Plaintiff’s claims arise out of her contacts with California. But for
2    Defendant’s alleged false and misleading statements as to the Flex Belt and associated
3    contacts with California, see supra, the claim would not have arisen. As to Defendant’s
4    fear of being haled into every state, Defendant overlooks what makes its California
5    contacts distinct from its contacts with other states—such as Defendant claiming on its
6    own website that it has placed the Flex Belt “in the hands of some of [the] best Trainers
7    in Los Angeles. These are people that are in peak physical shape and understand how to
8    work their abs. Our goal was to have them [] give us their honest first impression of what
9    they thought about The Flex Belt®.” Doc. No. 8-5 at 7. Therefore, Plaintiff has satisfied
10   the second prong of specific jurisdiction.
11         3. Reasonableness
12         If the plaintiff satisfies the first two prongs, the defendant bears the burden of
13   overcoming a presumption that jurisdiction is reasonable by presenting a compelling case
14   that specific jurisdiction would be unreasonable. Burger King Corp. v. Rudzewicz, 471
15   U.S. 462, 477 (1985); Haisten v. Grass Valley Medical Reimbursement Fund, Ltd., 784
16   F.2d 1392, 1397 (9th Cir.1986). Seven factors are considered in assessing whether the
17   exercise of jurisdiction over a nonresident defendant is reasonable: (1) the extent of the
18   defendant’s purposeful interjection into the forum state’s affairs; (2) the burden on the
19   defendant of defending in the forum; (3) conflicts of law between the forum state and the
20   defendant's home jurisdiction; (4) the forum state’s interest in adjudicating the dispute;
21   (5) the most efficient judicial resolution of the dispute; (6) the plaintiff’s interest in
22   convenient and effective relief; and (7) the existence of an alternative forum. Caruth v.
23   International Psychoanalytical Ass’n, 59 F.3d 126, 128 (9th Cir. 1995).
24         Here, Plaintiff contends that the third prong also supports the Court having
25   personal jurisdiction over Defendant. Doc. No. 13 at 17. Plaintiff argues Defendant fails
26   to carry its burden under this prong because it has not even addressed it and fails to
27   explain why jurisdiction would be unreasonable. Id. Indeed, Defendant has not directly
28

                                                    23
                                                                                 3:19-cv-854 - MMA (KSC)
1    addressed this prong and thus fails to meet its burden to prove the unreasonableness of
2    jurisdiction.
3             4. Conclusion
4             Plaintiff has made a prima facie showing that Defendant purposefully directed its
5    advertising initiatives at California and that those activities arose out of or relate to
6    Plaintiff’s claims. Further, Defendant has not made a showing to overcome the
7    presumption that jurisdiction is reasonable. Accordingly, the Court concludes that
8    Defendant is subject to specific jurisdiction in California and DENIES Defendant’s
9    motion to dismiss for lack of personal jurisdiction.5
10                         MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
11   A. Legal Standard
12            A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint. Navarro
13   v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A pleading must contain “a short and plain
14   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
15   8(a)(2). However, plaintiffs must also plead “enough facts to state a claim to relief that is
16   plausible on its face.” Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544,
17   570 (2007). The plausibility standard demands more than a formulaic recitation of the
18   elements of a cause of action, or naked assertions devoid of further factual enhancement.
19   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Instead, the complaint “must contain
20   allegations of underlying facts sufficient to give fair notice and to enable the opposing
21   party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
22            In reviewing a motion to dismiss under Rule 12(b)(6), courts must assume the truth
23   of all factual allegations and must construe them in the light most favorable to the
24   nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996).
25   The court need not take legal conclusions as true merely because they are cast in the form
26
27
28   5
         As such, Plaintiff’s request for jurisdictional discovery is moot.

                                                            24
                                                                                3:19-cv-854 - MMA (KSC)
1    of factual allegations. Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987).
2    Similarly, “conclusory allegations of law and unwarranted inferences are not sufficient to
3    defeat a motion to dismiss.” Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998).
4    In determining the propriety of a Rule 12(b)(6) dismissal, courts generally may not look
5    beyond the complaint for additional facts. Ritchie, 342 F.3d at 908. “A court may,
6    however, consider certain materials—documents attached to the complaint, documents
7    incorporated by reference in the complaint, or matters of judicial notice—without
8    converting the motion to dismiss into a motion for summary judgment.” Id.; see also
9    Lee, 250 F.3d at 688. “However, [courts] are not required to accept as true conclusory
10   allegations which are contradicted by documents referred to in the complaint.” Steckman
11   v. Hart Brewing, Inc., 143 F.3d 1293, 1295–96 (9th Cir. 1998). Where dismissal is
12   appropriate, a court should grant leave to amend unless the plaintiff could not possibly
13   cure the defects in the pleading. Knappenberger v. City of Phoenix, 566 F.3d 936, 942
14   (9th Cir. 2009).
15         Additionally, allegations of fraud or mistake require the pleading party to “state
16   with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).
17   The context surrounding the fraud must “be ‘specific enough to give defendants notice of
18   the particular misconduct . . . so that they can defend against the charge and not just deny
19   that they have done anything wrong.’” Kearns v. Ford Motor Co., 567 F.3d 1120, 1124
20   (9th Cir. 2009) (quoting Bly–Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001)).
21   “‘Averments of fraud must be accompanied by “the who, what, when, where, and how”
22   of the misconduct charged.’ A party alleging fraud must ‘set forth more than the neutral
23   facts necessary to identify the transaction.’” Kearns, 567 F.3d at 1124 (first quoting Vess
24   v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) and then quoting In re
25   GlenFed, Inc. Sec. Litig., 42 F.3d 1541, 1548 (9th Cir. 1994)).
26   B. Discussion
27         1. Preemption
28

                                                  25
                                                                             3:19-cv-854 - MMA (KSC)
1          As a preliminary matter, Defendant argues “Plaintiff’s claims are preempted
2    because they are based in part on the theory that Slendertone’s representations regarding
3    the Flexbelt violate the United States Federal Food, Drug, and Cosmetic Act (‘FDCA’).”
4    Doc. No. 8 at 24. Defendant asserts that Plaintiff’s claims are impliedly preempted “[t]o
5    the extent Plaintiff is suggesting that the FDA should not have cleared the Flex Belt, or
6    that the statement that the Flex Belt is effective ‘for Toning, Firming and Strengthening
7    the stomach muscles’ is false or misleading despite the fact that the FDA has cleared the
8    Flex Belt for precisely such purposes.” Id. Defendant emphasizes that “Plaintiff’s UCL
9    cause of action is explicitly premised, inter alia, on an alleged violation of the FDCA.”
10   Id. Plaintiff counters that Defendant’s argument is moot because she does not allege that
11   the FDA should have not cleared the Flex Belt or that Defendant’s FDA-cleared language
12   is false or misleading. Doc. No. 13 at 17.
13         The Supremacy Clause of the United States Constitution grants Congress
14   preemption power over state laws when Congress acts pursuant to one of its enumerated
15   powers. US. Const. Art. VI cl. 2; Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363,
16   372 (2000) (“A fundamental principle of the Constitution is that Congress has the power
17   to preempt state law.”); Gibbons v. Ogden, 22 U.S. 1, 211 (1824) (“In every such case,
18   the act of Congress, or the treaty, is supreme; and the law of the State, though enacted in
19   the exercise of powers not controverted, must yield to it.”). However, state statutes
20   legislating traditional state police powers are presumed to not be preempted by federal
21   law “unless that was the clear and manifest purpose of Congress.” United States v.
22   Locke, 529 U.S. 89, 108, (2000) (citing Rice v. Santa Fe Elevator Corp., 331 U.S. 218,
23   230 (1947)). “Parties seeking to invalidate a state law based on preemption ‘bear the
24   considerable burden of overcoming “the starting presumption that Congress does not
25   intend to supplant state law.”’” Stengel v. Medtronic Inc., 704 F.3d 1224, 1227 (9th Cir.
26   2013) (en banc) (citing De Buono v. NYSA–ILA Med. & Clinical Servs. Fund, 520 U.S.
27   806, 814 (1997)). “Federal preemption is an affirmative defense upon which the
28   defendants bear the burden of proof.” Hesano v. Iovate Health Scis., Inc., No.

                                                  26
                                                                             3:19-cv-854 - MMA (KSC)
1    13CV1960-WQH-JMA, 2014 WL 197719, at *5 (S.D. Cal. Jan. 15, 2014) (quoting
2    Bruesewitz v. Wyeth LLC, 562 U.S. 223, 251 n.2 (2011)).
3          State statutes may be preempted through either express or implied preemption. See
4    Crosby, 530 U.S. 363, 372 (2000). Implied preemption—which Defendant here claims to
5    be at issue—arises (1) “[w]hen Congress intends federal law to ‘occupy the field,’” or (2)
6    “to the extent of any conflict with a federal statute.” Id. (citations omitted). In terms of
7    the latter conflict-implied preemption, there are again two subvarieties: (a) direct conflict
8    preemption “where it is impossible for a private party to comply with both state and
9    federal law”; and (b) obstacle conflict preemption where “under the circumstances of [a]
10   particular case, [the challenged state law] stands as an obstacle to the accomplishment
11   and execution of the full purposes and objectives of Congress.” Id. at 372–73 (quoting
12   Hines v. Davidowitz, 312 U.S. 52, 67 (1941)).
13         “[T]he rule that emerges from cases discussing the FDCA’s preemptive force is as
14   follows[:] To avoid express preemption under Section 343–1(a), the plaintiff must be
15   suing for conduct that violates the FDCA. However, the plaintiff must not be suing
16   solely because the conduct violates the FDCA, else his claim would be impliedly
17   preempted under [21 U.S.C. §] 337(a).” Hesano, , 2014 WL 197719, at *6–7 (S.D. Cal.
18   Jan. 15, 2014) (quoting Trazo v. Nestle USA, Inc., No. 5:12-CV-2272 PSG, 2013 WL
19   4083218, at *5 (N.D. Cal. Aug. 9, 2013)); see also Perez v. Nidek Co., 711 F.3d 1109,
20   1120 (9th Cir. 2013) (originating the rule in Hesano and Trazo). “As for the implied
21   preemption provision [i.e., 21 U.S.C. § 337(a)], the plain language prohibits private
22   enforcement of the FDCA, but does not apply this ban to parallel state statutory schemes.
23   The FDCA therefore does not preclude states from adopting their own parallel laws and
24   adopting a different mechanism for enforcing those laws.” Hesano, 2014 WL 197719, at
25   *7 (quoting Trazo, 2013 WL 4083218, at *6).
26         However, parallel state “consumer protection laws, such as the UCL, FAL, and
27   CRLA, are nonetheless preempted if they seek to impose requirements that contravene
28   the requirements set forth by federal law.” In re Ferrero Litig., 794 F. Supp. 2d 1107,

                                                   27
                                                                              3:19-cv-854 - MMA (KSC)
1    1113 (S.D. Cal. 2011); see also Stengel, 704 F.3d at 1228 (“[T]he [Medical Device
2    Amendments to the FDCA] does not preempt a state-law claim for violating a state-law
3    duty that parallels a federal-law duty under the MDA”); Hendricks v. StarKist Co., 30 F.
4    Supp. 3d 917, 928 (N.D. Cal. 2014) (“In other words, state law claims are not impliedly
5    preempted ‘insofar as the state-law duty parallels a federal-law duty.’”). Nevertheless,
6    “district courts have routinely rejected arguments that state-law UCL, FAL, and CLRA
7    food-labeling claims and related claims under the Sherman Law are impliedly preempted
8    under § 337(a) and Buckman.” Sandoval v. PharmaCare US, Inc., 145 F. Supp. 3d 986,
9    995 (S.D. Cal. 2015) (concluding that the plaintiff’s state Sherman Law, UCL, FAL, and
10   CLRA claims regarding an over-the-counter sexual performance drug were not impliedly
11   preempted).
12         Here, Defendant argues
13
14               Plaintiff’s claims are preempted because they are based in part on the
           theory that Slendertone’s representations regarding the Flex Belt violate the
15
           United States Federal Food, Drug, and Cosmetic Act (“FDCA”).
16               ....
                 To the extent Plaintiff is suggesting that the FDA should not have
17
           cleared the Flex Belt, or that the statement that the Flex Belt is effective “for
18         Toning, Firming and Strengthening the stomach muscles” is false or
           misleading despite the fact that the FDA has cleared the Flex Belt for
19
           precisely such purposes, then Plaintiff’s claims are impliedly preempted.
20
21   Doc. No. 8 at 24 (emphasis added). However, Plaintiff’s allegations do not address
22   whether the FDA should have cleared the Flex Belt or whether the specific FDA-cleared
23   statement is misleading. See Compl. ¶ 2 (“Slendertone’s advertising falsely conveys that
24   use of its Flex Belt will lead to weight loss by ‘getting rid of belly fat,’ will contour the
25   body, provide visible ‘six pack’ abs, and is a total replacement for traditional abdominal
26   exercise.”); Compl. ¶ 3 (“[The] FDA has only approved devices such as the Flex Belt to
27   ‘temporarily strengthen, tone or firm a muscle’ and has specifically disapproved such
28

                                                    28
                                                                               3:19-cv-854 - MMA (KSC)
1    devices to assist with weight loss, contour the body, develop visible ‘six-pack’ abs, or
2    otherwise to replace traditional exercise.”).
3           Plaintiff’s allegations are also distinct from the cases cited by Defendant.
4    Buckman does not apply because the alleged false representations triggering preemption
5    involved statements made to the FDA itself regarding Class III medical devices, whereas
6    Plaintiff here alleges false representations made to consumers regarding Class II medical
7    devices. See Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341, 343 (2001).
8    PhotoMedes is similarly distinguishable because Plaintiff is not attempting to circumvent
9    the FDA’s enforcement authority. Plaintiff does not bring a Lanham Act claim, and she
10   does not address whether a subsequent, similar medical product requires FDA approval
11   under the FDCA’s 510(k) clearance process. PhotoMedex, Inc. v. Irwin, 601 F.3d 919,
12   928 (9th Cir. 2010).
13          In sum, the Court finds Plaintiff’s California-based claims not preempted. The
14   Court proceeds to the merits of the Rule 12(b)(6) motion and the plausibility of Plaintiff’s
15   claims.
16          2. UCL – Cal. Bus. & Prof. Code §§ 17200, et seq.
17          California Business & Professions Code § 17200 “establishes three varieties of
18   unfair competition—acts or practices which are unlawful, or unfair, or fraudulent.” Cel-
19   Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 973 P.2d 527, 540 (Cal. 1999) (internal
20   quotations omitted). “Because the statute is written in the disjunctive, it is violated where
21   a defendant’s act or practice violates any of the foregoing prongs.” Davis v. HSBC Bank
22   Nevada, N.A., 691 F.3d 1152, 1168 (9th Cir. 2012).
23          Plaintiff alleges Defendant violated the UCL under all three prongs. See Compl. ¶
24   45–58. Defendant argues that Plaintiff lacks standing to pursue injunctive and
25   restitutionary relief, Plaintiff fails to plead her claim with particularity, and Plaintiff fails
26   to plead sufficient facts to support her claim because Defendant’s advertising is not
27   misleading. See Doc. No. 8 at 17, 19–20, 21, 24, 26.
28                 i. Standing

                                                     29
                                                                                 3:19-cv-854 - MMA (KSC)
1          As a preliminary matter, Defendant argues Plaintiff’s UCL claim fails as a matter
2    of law because remedies for a UCL violation are limited to injunctive and restitutionary
3    relief and, here, none are available to Plaintiff. Doc. No. 8 at 26–29. Article III standing
4    requires a plaintiff to demonstrate three elements: (1) plaintiff must have “suffered an
5    ‘injury in fact’”; (2) “there must be a causal connection between the injury and the
6    conduct complained of” and; (3) it must be “likely,” as opposed to merely “speculative,”
7    that the injury will be redressed by a favorable decision. Lujan v. Defs. of Wildlife, 504
8    U.S. 555, 561 (1992) (internal quotations and citations omitted).
9                        a. Injunctive Relief
10         Defendant argues Plaintiff lacks standing to claim injunctive relief because there is
11   no threat of repeated injury. Doc. No. 8 at 26–28. Plaintiff responds that she pleaded
12   sufficient facts support her entitlement to injunctive relief. Doc. No. 13 at 24–26.
13         A plaintiff seeking injunctive relief must prove (1) he or she “has suffered or is
14   threatened with a ‘concrete and particularized’ legal harm. . . coupled with ‘a sufficient
15   likelihood that he will again be wronged in a similar way,’” and (2) “a real and
16   immediate threat of repeated injury.” Bates v. United Parcel Serv., Inc., 511 F.3d 974,
17   985 (9th Cir. 2007) (citations omitted). Past wrongs constitute evidence of “a real and
18   immediate threat of repeated injury”; however, “past wrongs do not in themselves
19   amount to [a] real and immediate threat of injury necessary to make out a case or
20   controversy.” Freeman v. ABC Legal Servs., Inc., 877 F. Supp. 2d 919, 926 (N.D. Cal.
21   2012) (first quoting O’Shea v. Littleton, 414 U.S. 488, 496 (1974) and then quoting Los
22   Angeles v. Lyons, 461 U.S. 95, 103 (1983)); see also Lujan, 504 U.S. at 564 (“Past
23   exposure to illegal conduct does not in itself show a present case or controversy regarding
24   injunctive relief . . . if unaccompanied by any continuing, present adverse effects.”). In
25   the Ninth Circuit, a single incident cannot establish “a likelihood of future injury.” Id.;
26   see also Hodgers-Durgin v. de la Vina, 199 F.3d 1037, 1044 (9th Cir. 1999) (holding that
27   a single stop by Border Patrol over ten years did not constitute a sufficient likelihood of
28   future injury). The Ninth Circuit has held that “a previously deceived consumer may

                                                   30
                                                                              3:19-cv-854 - MMA (KSC)
1    have standing to seek an injunction against false advertising or labeling, even though the
2    consumer now knows or suspects that the advertising was false at the time of the original
3    purchase, because the consumer may suffer an ‘actual and imminent, not conjectural or
4    hypothetical’ threat of future harm.” Davidson v. Kimberly-Clark Corp., 889 F.3d 956,
5    969 (9th Cir. 2018). The Ninth Circuit noted that in some cases, “the threat of future
6    harm may be the consumer’s plausible allegations that she will be unable to rely on the
7    product’s advertising or labeling in the future, and so will not purchase the product she
8    would like to.” Id. at 970. In other cases, “the threat of future harm may be the
9    consumer’s plausible allegations that she might purchase the product in the future,
10   despite the fact it was once marred by false advertising or labeling, as she may
11   reasonably, but incorrectly, assume the product was improved.” Id.
12         Plaintiff alleges that she
13
14         . . . would consider purchasing an EMS device again in the future if she were
           assured that the product was marketed truthfully and not falsely or
15
           misleadingly, and that the price of the product matched the benefit of the
16         bargain she expected, for instance, only in providing temporary
           strengthening or toning of abdominal muscles (or other muscles to which the
17
           EMS device is directed) and not for a replacement for traditional exercise,
18         weight-loss, fat loss, body-contouring, and for visible “six pack” abs.
19
20   Compl. ¶ 32. Plaintiff adds that she has no means of knowing whether the FDA approves
21   a medical device that yields the benefits “she originally thought she was obtaining from
22   the Flex Belt.” Id. ¶ 32. If the technology were developed that provided her originally
23   sought benefits without the false or misleading statements, and she “was assured that
24   such advertising was not false or misleading because Slendertone were enjoined from
25   engaging in false advertising and she knew she could safely rely on such claims, she
26   would purchase an EMS device from Slendertone in the future.” Id. ¶ 33.
27         These allegations are insufficient to state a plausible claim for injunctive relief.
28   The Davidson court held the plaintiff bringing UCL, FAL, and CLRA causes of action

                                                  31
                                                                              3:19-cv-854 - MMA (KSC)
1    had standing to pursue injunctive relief where she adequately alleged an imminent or
2    actual threat of future harm because the plaintiff
3
4          alleged that she “continues to desire to purchase wipes that are suitable for
           disposal in a household toilet”; “would purchase truly flushable wipes
5
           manufactured by [Kimberly–Clark] if it were possible”; “regularly visits
6          stores . . . where [Kimberly–Clark’s] ‘flushable’ wipes are sold”; and is
           continually presented with Kimberly–Clark’s flushable wipes packaging but
7
           has “no way of determining whether the representation ‘flushable’ is in fact
8          true.
9
10   Davidson, 889 F.3d at 970–71 (recognizing this conclusion was a “close question”).
11   Here, Plaintiff only “would consider” buying an “EMS device”—lacking the specificity
12   in Davidson where the plaintiff there “continu[ed] to desire” the specific product
13   manufactured by defendant. Compare Compl. ¶ 32, with Davidson, 889 F.3d at 970–71.
14   Further, Plaintiff’s own allegations that “EMS devices cannot cause or even assist in the
15   loss of weight, inches, or fat from the human body,” Compl. ¶ 18, appear to defeat her
16   assertion that she would purchase an EMS device from Defendant if the technology
17   becomes available to permit the fat-loss replacement for exercise benefits, Compl. ¶ 32.
18   Given the vague nature of her allegations regarding purchasing an EMS device in the
19   future and the speculative nature of EMS device’s ability to achieve weight loss,
20   Plaintiff’s conflicting allegations do not meet the Article III standing requirement of “real
21   and immediate threat of repeated injury.” Bates, 511 F.3d at 985; see also Lujan, 504
22   U.S. at 560. Here, Plaintiff’s allegations are conjectural as presently pleaded—even
23   under the Ninth Circuit’s lax standing requirements for UCL claims. Therefore, the
24   Court finds Plaintiff lacks standing to pursue injunctive relief. However, the Court grants
25   Plaintiff leave to amend her claim for injunctive relief.
26                       b. Restitutionary Relief
27
28

                                                   32
                                                                             3:19-cv-854 - MMA (KSC)
1          Defendant argues Plaintiff lacks standing to claim restitutionary relief because
2    Plaintiff never paid Defendant. Doc. No. 8 at 28–29. Plaintiff responds that restitution is
3    still proper even when payment is made indirectly to Defendant. Doc. No. 13 at 25–26.
4          Restitution is the “return [of] money obtained through an unfair business practice
5    to those persons in interest from whom the property was taken, that is, to persons who
6    had an ownership interest in the property or those claiming through that person.” Korea
7    Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1140 (2003) (citation omitted).
8
           [T]he California Supreme Court explained that “restitutive damages
9
           encompass, at a minimum, quantifiable sums”: “Restitutive damages, in
10         short, are akin to special damages, i.e., they are quantifiable amounts of
           money due an injured private party from another party to compensate for the
11
           pecuniary loss directly resulting from the second party's violation of law.”
12         The Unfair Competition Law “operates only to return to a person those
           measurable amounts which are wrongfully taken by means of an unfair
13
           business practice” to require that restitution “must be of a measurable
14         amount to restore to the plaintiff what has been acquired by violations of the
           statutes, and that measurable amount must be supported by evidence.”
15
16   Johnson v. GMRI, Inc., No. CVF 07-0283 LJODLB, 2007 WL 2009808, at *3 (E.D. Cal.
17   July 6, 2007) (first quoting Walnut Creek Manor v. Fair Employment & Hous. Com., 814
18   P.2d 704, 714 (Cal. 1991) and then quoting Colgan v. Leatherman Tool Grp., Inc., 38
19   Cal. Rptr. 3d 36, 61 (Ct. App. 2006)) (emphasis omitted).
20         Plaintiff alleges she bought the Flex Belt through Amazon.com. Compl. ¶ 24.
21   Defendant relies on Korea Supply Co. to argue restitution can only be recovered for funds
22   actually paid to Defendant. Doc. No. 13 at 28. In Korea Supply Co., the California
23   Supreme Court addressed the issue “whether disgorgement of profits allegedly obtained
24   by means of an unfair business practice is an authorized remedy under the UCL where
25   these profits are neither money taken from a plaintiff nor funds in which the plaintiff has
26   an ownership interest,” and held that “disgorgement of such profits is not an authorized
27   remedy in an individual action under the UCL.” Korea Supply Co., 29 Cal. 4th at 1140.
28   The facts were later summarized by the California Court of Appeal:

                                                  33
                                                                             3:19-cv-854 - MMA (KSC)
1
2          The plaintiff in Korea Supply was a business that represented manufacturers
           of military equipment. It represented one such manufacturer in a deal with
3
           the government of the Republic of Korea that would have netted the plaintiff
4          a commission of $30 million had its bid been accepted. The plaintiff alleged
           that it lost the contract to another bidder, Lockheed Martin, even though
5
           plaintiff's bid was lower and its product superior, because Lockheed Martin's
6          agent had “offered bribes and sexual favors to key Korean officials” . . . .
           Even though the plaintiff had never paid the defendant any money, it sought
7
           “restitution” and disgorgement of the profits the defendant had received as
8          the result of its wrongful conduct.
9
10   Shersher v. Superior Court, 65 Cal. Rptr. 3d 634, 638 (Ct. App. 2007) (quoting Korea
11   Supply Co., 29 Cal. 4th at 1140). In reaching its holding, the California Supreme Court
12   noted that the plaintiff did not seek return of money or property that it once possessed and
13   any recovery from the defendant “would not be restitutionary as it would not replace any
14   money or property that defendants took directly from plaintiff.” Korea Supply Co., 29
15   Cal. 4th at 1149.
16         Defendant overstates Korea Supply Co.’s holding. The California Court of Appeal
17   has noted that “in appropriate circumstances, the plaintiff in a UCL action may obtain
18   restitution from a defendant with whom the plaintiff did not deal directly.” Shersher, 65
19   Cal. Rptr. 3d at 640 (holding that the plaintiff had a valid UCL claim against the
20   defendant-manufacturer despite purchasing the product at issue from a third-party retailer
21   and noting further that the UCL is to be interpreted broadly); see also Cabebe v. Nissan
22   of N. Am., Inc., No. 18-CV-00144-WHO, 2018 WL 5617732, at *5 (N.D. Cal. Oct. 26,
23   2018) (“In Shersher v. Superior Court, the California Court of Appeal held that Korea
24   Supply does not limit UCL restitution claims to direct purchases as a matter of law.”);
25   Hirsch v. Bank of Am., 132 Cal. Rptr. 2d 220, 229 (Ct. App. 2003) (“Appellants have
26   stated a valid cause of action for unjust enrichment based on Banks’ unjustified charging
27   and retention of excessive fees which the title companies passed through to them.”).
28

                                                  34
                                                                            3:19-cv-854 - MMA (KSC)
1          Plaintiff alleges that Defendant received unjust enrichment of money through “the
2    sale of the Flex Belt and replacement gel pads.” Compl. ¶ 58; see also Cabebe, 2018 WL
3    5617732, at *6 (denying defendant’s motion to dismiss where the plaintiff alleged that
4    Defendant “was unjustly enriched as a result of its allegedly unlawful business
5    practices”). By stating that Defendant unjustly benefited by its UCL violations, even
6    though those funds were received indirectly, Plaintiff has provided sufficient underlying
7    facts to sustain allegations in a Rule 12(b)(6) challenge. Therefore, the Court finds
8    Plaintiff has standing to pursue restitutionary relief.
9                 ii. Fraudulent Prong
10                       a. Rule 9(b) Heightened Pleading Standard and Parallels between
11                       the UCL, FAL, and CLRA
12         Rule 9(b)’s heightened pleading standard applies to UCL, FAL, and CLRA causes
13   of actions because they “are ‘grounded in fraud’ or ‘sound in fraud.’” In re Apple & AT
14   & T iPad Unlimited Data Plan Litig., 802 F. Supp. 2d 1070, 1075 (N.D. Cal. 2011)
15   (quoting Kearns, 567 F.3d at 1125). Plaintiff alleges that Defendant used several false or
16   misleading phrases to market and sell the Flex Belt. Because these allegations sound in
17   fraud, they must meet the heightened pleading standards by alleging the “the who, what,
18   when, where, and how.” Kearns, 567 F.3d at 1124–25 (quoting Vess, 317 F.3d at 1106).
19   As such, the Court must ensure Plaintiff meets the Rule 9(b) threshold before assessing
20   whether Plaintiff alleges sufficient facts to demonstrate a reasonable consumer would be
21   deceived by the advertisements.
22         Plaintiff alleges that on April 22, 2016 (the “when”), Plaintiff (the “who”)
23   purchased a Flex Belt—and later replacement gel pads—through Defendant’s
24   Amazon.com listing (the “where”). Compl. ¶ 24. Plaintiff asserts that Defendant misled
25   customers through “false and misleading promises and affirmations contained on the
26   Amazon page” (the “what”). Id. Plaintiff expands on the “what” by detailing that
27   Defendant’s advertisements suggesting weight loss and attainment of six-pack abdominal
28   muscles through using the Flex Belt are false or misleading because “while an EMS

                                                    35
                                                                            3:19-cv-854 - MMA (KSC)
1    device may be able to temporarily strengthen, tone or firm a muscle, no EMS devices
2    have been cleared at this time for weight loss, girth reduction, or for obtaining ‘rock hard’
3    abs.” Id. ¶ 13, 15, 16, 24. Plaintiff alleges she relied on Defendant’s claims that using
4    the Flex Belt would “result in weight loss, body contouring, well-defined abdominal
5    muscles (e.g. ‘six-pack’ abs), and that it could replace traditional exercise to result in
6    improved health, fitness, and body shape” (the “how”). Id. ¶ 24. Believing that the Flex
7    Belt would result in weight loss and six-pack abs and relying on Defendant’s
8    advertisements, Plaintiff purchased the Flex Belt and replacement gel pads. Id.
9          Defendant argues that Plaintiff fails to allege that the false or misleading
10   representations were online at the time she purchased the Flex Belt in 2016. Defendant
11   further asserts that Plaintiff fails to allege when the representations appeared online. See
12   Doc. No. 8 at 18. Defendant also contends that Plaintiff fails to allege which specific
13   advertisements she relied upon in addition to where the representations were published
14   and who published them. Id.
15         The Court is not persuaded by Defendant’s argument. Plaintiff “set[s] forth more
16   than the neutral facts necessary to identify the transaction”; indeed, she “set[s] forth what
17   is false or misleading about a statement, and why it is false.” Vess, 317 F.3d at 1106.
18   Plaintiff provides statements that it claims are misleading, Compl. ¶ 20–23; the reason
19   why they are misleading in light of FDA authority, id. ¶13; and the location of the
20   statements on Defendant’s website and Amazon.com listing—both of which Plaintiff
21   relied upon, id. ¶14. As to the timing, the Court finds it sufficient that Plaintiff alleges
22   she purchased the Flex Belt on or about April 22, 2019 and, in deciding to purchase the
23   Flex Belt, relied upon Defendant’s representations. See Safransky v. Fossil Grp., Inc.,
24   No. 17CV1865-MMA (NLS), 2018 WL 1726620, at *10 (S.D. Cal. Apr. 9, 2018)
25   (illustrating that the “when” is satisfied where the plaintiff alleged the date of the
26   purchase and that the plaintiff noticed the representation at issue before the purchase);
27   Zeiger v. WellPet LLC, 304 F. Supp. 3d 837, 849 (N.D. Cal. 2018); Compl. ¶ 24.
28

                                                   36
                                                                               3:19-cv-854 - MMA (KSC)
1           Accordingly, Plaintiff pleads her UCL, FAL, and CLRA causes of action with
2    sufficient particularity to place Defendant on notice of the circumstances constituting the
3    alleged fraud.6
4                           b. Reasonable Consumer Test and the UCL, FAL, and CLRA7
5           Under the UCL’s fraudulent prong, a plaintiff must “show deception to some
6    members of the public ... [or] allege that members of the public are likely to be
7    deceived.” Herrejon v. Ocwen Loan Servicing, LLC, 980 F. Supp. 2d 1186, 1207 (E.D.
8    Cal. 2013) (internal quotations and citations omitted). Fraudulent conduct must be
9    pleaded with particularity. See Kearns, 567 F.3d at 1127 (noting that Rule 9(b) applies to
10   claims in federal court under the UCL). Deceptive advertising will usually be a question
11   of fact not appropriate for decision on demurrer. Id. But see Freeman v. Time, Inc., 68
12   F.3d 285, 289–90 (9th Cir. 1995).
13          California’s FAL broadly proscribes “untrue or misleading statements in
14   advertising.” Anunziato v. eMachines, Inc., 402 F. Supp. 2d 1133, 1137 (C.D. Cal. 2005)
15   (internal quotation marks omitted). “The FAL prohibits unfair, deceptive, untrue, or
16   misleading advertising.” Ebner v. Fresh, Inc., 838 F.3d 958, 967 n.2 (9th Cir. 2016)
17   (emphasis omitted). “Any violation of the false advertising law” necessarily violates the
18   UCL. Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008) (internal
19   quotation marks omitted).
20          The underlying purpose of the CLRA is “to protect consumers against unfair and
21   deceptive business practices and to provide efficient and economical procedures to secure
22   such protection.” Cal. Civ. Code § 1760. The CLRA “shall be liberally construed and
23   applied to promote its underlying purpose.” Id. California Civil Code § 1770 lists
24
25
     6
26     However, to the extent Plaintiff attributes specific quotations to support her causes of action without
     indicating where the quotations originate, the Court declines to consider them.
27
     7
       “Because the same standard for fraudulent activity governs all three statutes, courts often analyze the
28   three statutes together.” Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1089 (N.D. Cal. 2017).

                                                         37
                                                                                        3:19-cv-854 - MMA (KSC)
1    unlawful practices under the CLRA. See Cal. Civ. Code § 1770. For example,
2    “[a]dvertising goods or services with intent not to sell them as advertised” is an unlawful
3    practice. Cal. Civ. Code § 1770(a)(9).
4          To state a claim under the FAL, UCL, or CLRA, a plaintiff must allege that the
5    defendant’s purported misrepresentations are likely to deceive a reasonable consumer.
6    See Williams, 552 F.3d at 938 (explaining that unless the advertisement at issue targets a
7    particularly vulnerable group, courts must evaluate claims for false or misleading
8    advertising from the perspective of a reasonable consumer). “A reasonable consumer is
9    ‘the ordinary consumer acting reasonably under the circumstances.’” Davis, 691 F.3d at
10   1161–62 (quoting Colgan, 38 Cal. Rptr. 3d at 48). “Likely to deceive implies more than
11   a mere possibility that the advertisement might conceivably be misunderstood by some
12   few consumers viewing it in an unreasonable manner.” In re Sony Gaming Networks and
13   Customer Data Sec. Breach Litig., 903 F. Supp. 2d 942, 967 (S.D. Cal. 2012) (quoting
14   Lavie v. Procter & Gamble Co., 129 Cal. Rptr. 2d 486, 495 (Ct. App. 2003)). Rather,
15   “the phrase indicates that the ad is such that it is probable that a significant portion of the
16   general consuming public or of targeted consumers, acting reasonably in the
17   circumstances, could be misled.” Lavie, 129 Cal. Rptr. 2d at 495. “In determining
18   whether a statement is misleading under the statute, the primary evidence in a false
19   advertising case is the advertising itself.” Colgan, 38 Cal. Rptr. 3d at 46 (quoting
20   Brockey v. Moore, 131 Cal. Rptr. 2d 746, 756 (Ct. App. 2003)). The Ninth Circuit has
21   emphasized that under the reasonable consumer test, it is a “rare situation in which
22   granting a motion to dismiss is appropriate” because “it raises questions of fact.” Reid v.
23   Johnson & Johnson, 780 F.3d 952, 958 (9th Cir. 2015); Williams, 552 F.3d 939
24   (emphasis added).
25         However, “‘[g]eneralized, vague, and unspecified assertions constitute “mere
26   puffery” upon which a reasonable consumer could not rely, and hence are not actionable’
27   under the UCL, FAL, or CLRA” In re Ferrero Litig., 794 F. Supp. 2d at 1115 (quoting
28   Anunziato, 402 F. Supp. 2d at 1139); see also Williams, 552 F.3d at 939 n.3. “While

                                                    38
                                                                                3:19-cv-854 - MMA (KSC)
1    product superiority claims that are vague or highly subjective often amount to
2    nonactionable puffery, ‘misdescriptions of specific or absolute characteristics of a
3    product are actionable.’” In re Ferrero Litig., 794 F. Supp. 2d at 1115 (quoting
4    Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1145 (9th Cir.1997)).
5          In Freeman, the Ninth Circuit affirmed dismissal of UCL, FAL, and CLRA causes
6    of action after finding that a reasonable person would not be deceived. Freeman, 68 F.3d
7    at 290. There, the plaintiff alleged he was deceived by a mailer that stated he won a
8    million-dollar sweepstakes, but the mailer also included the condition that winning
9    required having a winning sweepstakes number. Id. at 287, 289–90. The court further
10   noted that the qualifying language was not hidden or unreadably small and “appear[ed]
11   immediately next to the representations it qualifies and no reasonable reader could ignore
12   it.” Id. at 289. The circuit court concluded its analysis by noting that the representations
13   must be addressed in context and quotes the lower court that the “statements, in context,
14   are not misleading.” Id. (quoting the lower court order and Haskell v. Time, Inc., 857 F.
15   Supp. 1392, 1403 (E.D. Cal. 1994)).
16         In contrast, the Ninth Circuit in Williams reversed dismissal of UCL, FAL, and
17   CLRA claims, finding that a reasonable consumer would be deceived. Williams, 552
18   F.3d at 940. There, the plaintiff alleged that the use of “Fruit Juice” on a snack
19   accompanied with images of fruit was deceptive because the snack “contained no fruit
20   juice from any of the fruits pictured on the packaging and because the only juice
21   contained in the product was white grape juice from concentrate.” Id. at 936. The
22   plaintiff also challenged language on the side panel of the packaging that the snack “was
23   made ‘with real fruit juice and other all natural ingredients,’ even though the two most
24   prominent ingredients were corn syrup and sugar” and was “one of a variety of nutritious
25   Gerber Graduates foods and juices.” Id. The Ninth Circuit disagreed with the district
26   court’s assessment that “no reasonable consumer upon review of the package as a whole
27   would conclude that Snacks contains juice from the actual and fruit-like substances
28   displayed on the packaging particularly where the ingredients are specifically identified.”

                                                  39
                                                                             3:19-cv-854 - MMA (KSC)
1    Id. at 939. Instead, the Ninth Circuit noted that consumers should not “be expected to
2    look beyond misleading representations on the front of the box to discover the truth from
3    the ingredient list in small print on the side of the box.” Id.
4          Here, the parties paint different pictures of the Defendant’s advertisements.
5    Plaintiff alleges Defendant uses several false or misleading phrases that, taken together,
6    “confuse and mislead consumers into believing its use will cause weight loss, fat
7    reduction, contour the body, result in visible ‘six pack’ abs, and otherwise be a total
8    replacement to traditional exercise.” Compl. ¶ 20; Doc. No. 13 at 20. Plaintiff claims
9    she took that representation as truth, the representation was false, and lost money by
10   purchasing the Flex Belt. Compl. ¶¶ 20–31; Doc. No. 13 at 20. Defendant argues that
11   Plaintiff takes these representations out of context “to create the appearance of a
12   misleading narrative.” Doc. No. 8 at 20. Defendant puts forth the same websites
13   proffered by Plaintiff to illustrate it advertises that achieving stomach attractiveness
14   requires more than just the Flex Belt—it also requires diet and exercise. Id. at 21; Doc.
15   No. 8-5 at 4. The Court proceeds by looking at the representations in their complete
16   context to determine whether Defendant’s advertisements would deceive a reasonable
17   consumer.
18         As a preliminary matter, the parties both highlight that the FDA has cleared the
19   Flex Belt as an EMS device for toning, firming, and strengthening abdominal muscles.
20   See Compl. ¶13; Doc. No. 8 at 23–24; Doc. No. 8-8 at 4; Doc. No 13 at 9. Because the
21   FDA has cleared Flex Belt for such use, such representations cannot be deceptive to a
22   reasonable person. However, it would be deceptive to market an EMS device as cleared
23   by the FDA “for weight loss, girth reduction, or for obtaining ‘rock hard’ abs” because
24   “no devices have been cleared at this time” for such uses. Doc. No 8-8 at 2. Plaintiff
25   argues that Defendant crosses the line and advertised results that the FDA has not cleared
26   and that the Flex belt alone cannot achieve.
27
28

                                                    40
                                                                              3:19-cv-854 - MMA (KSC)
1           Many of the testimonials upon which Plaintiff relies contain puffery. 8 For
2    example,
3
4                  With my schedule I can’t do an ab workout every day, but with The
            Flex Belt® I’ll put it on every day because I’m doing things at the same time.
5
            So it’s really just being smart. It’s easy, I wear it every clay and my abs are
6           there to show for it! My abs feel like I’ve had the most amazing workout
            and I just wore The Flex Belt® around the house for 30 minutes.
7
8                 The Flex Belt® tightens, tones, and strengthens my stomach without
            me even having to think about it. It has taken my abs to a whole new level. .
9
            . . Working out my core might be the easiest thing I do all day. I can make
10          dinner, I can do the laundry, read a book, sit on the couch or check e-mail. I
            put on The Flex Belt®, it does all the work, and I get the results.
11
12
13   Compl. ¶ 21; Doc. No. 8-5 at 5. These testimonials alone are nonactionable puffery
14   because they are highly subjective to the individuals giving the statements.
15          The website and the Amazon.com listing further state that “[t]he Flex Belt® will
16   stimulate all your major stomach muscles at the same time providing you with the
17   perfect abdominal contraction—that means your upper abs, the lower abs and even
18   your obliques are going to get worked from The Flex Belt . . . and it does all the work for
19   you. You don’t have to worry about your form or come up with the time to get it done.”
20   Compl. ¶ 20; Doc. No. 8-5 at 4; Doc. No. 8-6 at 4. This blurb likewise lacks language
21   indicating that the Flex belt alone will result in weight loss, girth reduction, or an
22   attractive appearance. Rather, it merely describes what the product does: “delivers a
23
24
25   8
       Given the Plaintiff provides only narrow screenshots of portions of Defendant’s website, the Court
26   additionally relies on the full website printout supplied by Defendant. The Court also notes that Plaintiff
     quotes several phrases attributable to Defendant in paragraph twenty of the Complaint. Compl. ¶ 20.
27   Although Plaintiff alleges these phrases were used to market and sell the Flex Belt, Plaintiff fails to
     detail where she saw and relied upon them. To the extent these phrases are not part of the screenshots or
28   presented in Defendant’s printout of Defendant’s website, the Court declines to consider them.

                                                         41
                                                                                        3:19-cv-854 - MMA (KSC)
1    small amount of electricity to the body, which stimulates the muscles and causes them to
2    contract.” Compl. ¶ 1.
3          Additional short phrases fall under nonactionable puffery: “GREAT ABS START
4    HERE,” “Maximum Core Strength,” and “Ultimate Toning Technology” Compl. ¶¶ 20,
5    24. These statements are nonspecific to the effects of the Flex Belt on physical
6    appearance and the modifiers “great,” maximum,” and “ultimate” are “outrageous
7    generalized statements.” Summit Tech., Inc. v. High-Line Med. Instruments, Co., 933 F.
8    Supp. 918, 931 (C.D. Cal. 1996) (finding that the phrase “perfectly reliable” was “mere
9    puffery” under the Lanham Act); see also Anunziato, 402 F. Supp. 2d at 1140 (finding
10   that the words “quality,” “performance,” “latest technology,” and “high quality” were
11   nonactionable puffery but “most stringent quality control tests” was not puffery).
12         Plaintiff further alleges that Defendant “markets the Flex Belt as a ‘miracle device’
13   that provides a ‘perfect’ abdominal workout in only 30 minutes of use per day while
14   watching television, reading, cooking, or undertaking other mundane, non-physical
15   activities. Slendertone further markets the Flex Belt as causing fat loss and well-defined
16   abdominal muscles (i.e., ‘six pack’ abs), and as a better alternative to, or at least the
17   equivalent of, conventional abdominal exercises, such as sit-ups or crunches.” Compl. ¶
18   11. Defendant correctly points out that “miracle device,” “perfect abdominal workout,”
19   and “fat loss” do not appear on its advertising. Indeed, Plaintiff fails to allege with
20   specificity under Rule 9(b) where those statements are found. Moreover, it appears
21   Defendant’s website states “perfect abdominal contraction” not workout. Compl. ¶ 20;
22   Doc. No. 8-5 at 4; Doc. No. 8-6 at 4. Additionally, Plaintiff claims Defendant used the
23   following marketing phrasing: “Rid Belly Fat with The Flex Belt.” Compl. ¶ 20.
24   Although Plaintiff attaches a screenshot of a YouTube page with that statement as the
25   title, neither the YouTube page nor the Plaintiff shows or alleges that the video was
26   prepared or published by Defendant. See Compl. ¶¶ 20, 21.
27         Defendant is further correct that any reference to fat loss is accompanied by
28   disclaiming language that the Flex Belt is insufficient to achieve weight loss and that a

                                                   42
                                                                               3:19-cv-854 - MMA (KSC)
1    more attractive abdominal area requires proper diet and exercise. See Doc. No. 8 at 23.
2    For example, Defendant’s website highlights that the “Flex Belt does not remove inches
3    of fat but it tones, tightens, and strengthens your stomach muscles. Using The Flex Belt
4    in conjunction with your dedication to Diet, Nutrition and Exercise can help you achieve
5    your goals of a more attractive stomach as well!” Doc. No. 8-5 at 4. This language is not
6    buried at the bottom of the website or in smaller print than the rest of the website; rather,
7    it is in the upper portion of the front page of the website in its standard font. Moreover,
8    that language is immediately followed by the following larger font: “Our Motto is Eat
9    Right, Exercise and Use The Flex Belt . . . .” Id. at 4. In a section labeled “Who Should
10   Use the Flex Belt®?,” Defendant provides disclaiming language in the same font and size
11   as the surrounding language: “* The Flex Belt® does not remove inches of fat but it tones,
12   tightens and strengthens your stomach muscles.” Id. at 6. In describing Flex Belt use by
13   one of Defendant’s spokespersons, the website states “In conju[n]ction with her grueling
14   workout regimen, Jill used The Flex Belt® and Flex Mini (our Butt Toning Product) daily
15   to supplement her program. Id. at 7 (emphasis added). This cautionary message about
16   how to achieve weight loss or fat reduction is echoed on Defendant’s Amazon.com
17   listing:
18
19          Our Motto - Live Healthy.
            Here at The Flex Belt we believe in living a healthy lifestyle. Having a
20
            healthy diet and getting exercise are key to a balanced life. We have aligned
21          ourselves with Celebrities and Professional Athletes who believe the same.
            All of our endorsers use The Flex Belt in addition to their healthy lifestyle.
22
23          Our Motto is Eat Right, Exercise and use The Flex Belt.
24
            The Flex Belt is not a weight loss or fat reduction product. You will need a
25          proper diet and regular exercise for that!
26
27
28

                                                   43
                                                                              3:19-cv-854 - MMA (KSC)
1    Doc. No 8-6 at 5. Next to this language is the following: “FDA Cleared* to tone, firm
2    and strengthen the abdominal muscles”—language that both parties agree is proper.
3    See Compl. ¶13; Doc. No. 8 at 23–24; Doc. No. 8-8 at 4; Doc. No 13 at 9.
4          However, despite the puffery and the disclaiming language, specific statements on
5    Defendant’s website, taken in their context, give rise to a plausible claim that a
6    reasonable person would be deceived. Directly above the cautionary language that the
7    Flex Belt “does not remove inches of fat,” Defendant’s website provides that “Who
8    Should Use the Flex Belt®? . . . Anyone that wants more attractive abs, regardless of
9    current fitness levels.” Doc. No. 8-5 at 6. Further down, the website provides that
10
11         With The Flex Belt®, it doesn’t matter what your current exercise status is
           because there will always be time to build firmer, stronger abs. This
12
           product is perfect for Casual Exercisers, Fitness Enthusiasts who are already
13         in great shape, Executives who don’t have time to make it to the gym,
           Seniors, Mothers, People with sore backs, and anyone that wants more
14
           attractive abs, regardless of current fitness levels.
15
16   Id. at 8. Towards the bottom, Defendant appears to shift its FDA-approved language of
17   “toning strengthening, and firming” to language of “[f]or those looking for a convenient
18   way to tone, strengthen and flatten the abdominal area.” Id. at 9.
19         Taken together with the above “anyone that wants more attractive abs”
20   statement, Defendant’s advertisement makes it “probable that a significant portion of the
21   general consuming public or of targeted consumers, acting reasonably in the
22   circumstances, could be misled” to believe the Flex Belt could help consumers achieve
23   more attractive abdominal muscles. Lavie, 129 Cal. Rptr. 2d at 495. Defendant’s
24   disclaiming language does not automatically remove potentially deceptive statements
25   outside the protection of the UCL, FAL, and CLRA. The Court has a duty to interpret
26   these statutes “broadly to embrace not only advertising which is false, but also
27   advertising which although true, is either actually misleading or which has a capacity,
28

                                                  44
                                                                             3:19-cv-854 - MMA (KSC)
1    likelihood or tendency to deceive or confuse the public.” Leoni v. State Bar, 704 P.2d
2    183, 194 (Cal. 1985) (en banc).
3          Interpreting these statutes broadly, the Court finds that they do not permit
4    Defendant to make misleading statements as to improved abdominal appearance with the
5    Flex Belt while simultaneously disclaiming that “The Flex Belt does not remove inches
6    of fat” to avoid judicial scrutiny on a motion to dismiss. Doc. No. 8-5 at 4, 8, 9. Unlike
7    the Freeman case, where dismissal was appropriate given the conditional language and
8    its immediate proximity to the language-at-issue, Defendant’s website appears to provide
9    contradictory language that could plausibly deceive a reasonable person. Although the
10   additional personal testimonials and pictures of six-pack abdominal muscles constitute
11   puffery, the testimonials and pictures “contribute ‘to the deceptive context of the
12   packaging as a whole.” In re Ferrero Litig., 794 F. Supp. 2d at 1116 (quoting Williams,
13   552 F.3d at 939 n.3). As in Williams where the defendant had packaging with the phrase
14   “Fruit Juice” accompanied with images of fruit, 552 F.3d at 936, Defendant in this case
15   provides language indicating improved abdominal appearance accompanied with pictures
16   of individuals with attractive abdominal muscles. Thus, this is not the rare situation
17   where dismissal of Plaintiff’s claims is proper.
18                iii. Unlawful
19         Under the “unlawful prong,” Plaintiff alleges Defendant violated the FAL; CLRA;
20   the Federal Food, Drug, and Cosmetic Act; and the California Sherman Food Drug, and
21   Cosmetic Act. Compl. ¶ 40. While the parties go into depth regarding the fraudulent
22   prong, the parties fail to explicitly address the unlawful prong.
23         An action brought under the “unlawful” prong of this statute “borrows” violations
24   of other laws when committed pursuant to business activity. Farmers Ins. Exchange v.
25   Superior Court, 2 Cal. 4th 377, 383 (1992). This prong is essentially an incorporation-
26   by-reference provision.” Obesity Research Inst., LLC v. Fiber Research Int’l, LLC, 165
27   F. Supp. 3d 937, 952 (S.D. Cal. 2016); see also Cel-Tech Commc’ns, Inc., 973 P.2d at
28   539–49 (“By proscribing ‘any unlawful’ business practice, ‘section 17200 “borrows”

                                                  45
                                                                             3:19-cv-854 - MMA (KSC)
1    violations of other laws and treats them as unlawful practices’ that the unfair competition
2    law makes independently actionable.”). Accordingly, “[w]hen a statutory claim fails, a
3    derivative UCL claim also fails.” Obesity Research Inst., LLC, 165 F. Supp. 3d at 953
4    (quoting Aleksick v. 7–Eleven, Inc., 140 Cal. Rptr. 3d 796, 801 (2012)).
5          Here, Plaintiff can succeed on this prong only if she pleaded sufficient facts to
6    support another violation. See Aleksick, 140 Cal. Rptr. 3d at 801. Because Plaintiff has
7    pleaded sufficient facts to bolster her FAL and CLRA causes of action, her “unlawful
8    prong” UCL claim survives Defendant’s challenge.
9                 iv. Unfair Prong
10         Plaintiff alleges Defendant’s actions were unfair because its conduct was immoral,
11   unethical, unscrupulous, injurious, and violative of public policy. Compl. ¶ 51–58.
12   Because of past and continuing injury, Plaintiff seeks injunctive and restitutionary relief.
13   Compl. ¶ 57–58. As with the unlawful prong, the parties fail to explicitly address the
14   unfair prong.
15         With respect to the “unfairness” prong, the California Supreme Court has defined
16   the word “unfair” under the UCL to mean conduct that “threatens an incipient violation
17   of an antitrust law, or violates the policy or spirit of one of those laws because its effects
18   are comparable to or the same as a violation of the law, or otherwise significantly
19   threatens or harms competition.” Cel-Tech, 973 P.2d at 544. However, Courts have
20   struggled to “define ‘unfair’ in the consumer action context after Cel-Tech.” Lozano v.
21   AT & T Wireless Servs., Inc., 504 F.3d 718, 736 (9th Cir. 2007); Rael v. New York & Co.,
22   Inc., No. 16-CV-369-BAS(JMA), 2017 WL 3021019, at *5 (S.D. Cal. July 17, 2017).
23   “California courts define an unfair business practice as either a practice that undermines a
24   legislatively declared policy or threatens competition, or a practice that has an impact on
25   its alleged victim that outweighs the reasons, justifications, and motives of the alleged
26   wrongdoer.” In re Ferrero Litig., 794 F. Supp. 2d at 1117 (citing Lozano, 504 F.3d at
27   736) (noting a lack of certainty of the balancing approach in consumer cases in light of
28   the “tethered” test detailed in Cel-Tech). This Court has assessed the following factors to

                                                   46
                                                                               3:19-cv-854 - MMA (KSC)
1    determine this prong: “(1) whether the consumer injury is substantial; (2) whether the
2    injury is outweighed by any countervailing interests; and (3) whether the injury is one
3    that consumers themselves could not reasonably have avoided.” Safransky, 2018 WL
4    1726620, at *14 (citing Camacho v. Auto. Club of S. California, 48 Cal. Rptr. 3d 770,
5    777 (Ct. App. 2006)). “Whether a practice is . . . unfair is generally a question of fact
6    which requires consideration and weighing of evidence from both sides and which
7    usually cannot be made on demurrer.” Id. (quoting Klein v. Chevron U.S.A., Inc., 137
8    Cal. Rptr. 3d 293, 321 (Ct. App. 2012).
9          Here, Plaintiff has pleaded facts showing customer injury. Plaintiff showcases
10   specific statements regarding the physical appearance benefits of the Flex Belt on
11   Defendant’s website that a reasonable consumer could find misleading. Plaintiff alleges
12   she relied on these representations in hope of attaining the promoted benefits without
13   traditional exercise. Taking Plaintiff’s allegations as true, the Court finds an injury.
14   Defendant does not point the court to any countervailing interests. Finally, given that
15   whether consumers could have avoided the injury is a question of fact, Rule 12(b)(6)
16   dismissal is inappropriate. Thus, the Court finds Plaintiff properly pleaded sufficient
17   facts to satisfy the unfair prong under the Camacho test.
18                v. Conclusion
19         Accordingly, the Court DENIES Defendant’s motion to dismiss as to Plaintiff’s
20   UCL, FAL, and CLA causes of action.
21         3. CLRA Nonfraud Claims – Cal. Civ. Code §§ 1770(a)(7), 1770(a)(16)
22         Defendant argues that Plaintiff’s allegations regarding California Civil Code §§
23   1770(a)(7), 1770(a)(16) are unsupported by facts and must be dismissed. Doc. No. 8 at
24   25. Plaintiff does not respond to these arguments in her opposition brief.
25         As to subsection 1770(a)(7), Defendant asserts there are no facts alleging “subpar
26   quality or poor construction.” Id. Plaintiff simply quotes the language from the statute
27   without showing how Defendant violated the subsection with factual support, and
28

                                                   47
                                                                              3:19-cv-854 - MMA (KSC)
1    Plaintiff’s allegations rest on false advertising claims. Accordingly, Plaintiff fails to state
2    a viable claim under California Civil Code § 1770(a)(7).
3          As to subsection 1770(a)(16), Defendant claims “Plaintiff has not alleged any
4    representations subsequent to the alleged initial representation.” Doc. No 8 at 25.
5    Several district courts have found subsection 1770(a)(16) “to target not the initial
6    representation in a transaction, but a subsequent representation which is deceptive.” Ehret
7    v. Uber Techs., Inc., 68 F. Supp. 3d 1121, 1139 (N.D. Cal. 2014) (quoting Blessing v.
8    Sirius XM Radio Inc., 756 F. Supp. 2d 445, 455 (S.D.N.Y. 2010)). Here, Plaintiff fails to
9    allege a subsequent representation after purchasing the Flex Belt. Thus, Plaintiff fails to
10   state a viable claim under California Civil Code § 1770(a)(16).
11         Accordingly, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s CLRA
12   claims under California Civil Code §§ 1770(a)(7), 1770(a)(16) without prejudice and
13   with leave to amend.
14         5. Express Warranties – Cal. Com. Code § 2313(1)
15         Plaintiff alleges Defendant made representations regarding the Flex Belt’s health
16   benefits that were part of the basis of the bargain; however, Plaintiff claims the Flex Belt
17   failed to yield the advertised benefits. Compl. ¶ 74–75. Plaintiff claims Defendant
18   breached the express warranty and caused Plaintiff damages. Id. ¶ 75–76, 78.
19         An express warranty is created by the following means:
20
21         (a) Any affirmation of fact or promise made by the seller to the buyer which
           relates to the goods and becomes part of the basis of the bargain creates an
22
           express warranty that the goods shall conform to the affirmation or promise.
23
           (b) Any description of the goods which is made part of the basis of the
24
           bargain creates an express warranty that the goods shall conform to the
25         description.
26
           (c) Any sample or model which is made part of the basis of the bargain
27         creates an express warranty that the whole of the goods shall conform to the
           sample or model.
28

                                                   48
                                                                               3:19-cv-854 - MMA (KSC)
1    Cal. Com. Code § 2313(1). To plead breach of an express warranty under California law,
2    a “plaintiff must allege that the seller ‘(1) made an affirmation of fact or promise or
3    provided a description of its goods; (2) the promise or description formed part of the
4    basis of the bargain; (3) the express warranty was breached; and (4) the breach caused
5    injury to the plaintiff.’” Viggiano, 944 F. Supp. 2d at 893 (quoting Rodarte, 2003 WL
6    23341208, *7); see also Cal. Com. Code § 2313(1)(a). “Any description of the goods
7    which is made part of the basis of the bargain creates an express warranty that the goods
8    shall conform to the description.” Id. § 2313(1)(b). Under the California Commercial
9    Code, a plaintiff need not show reliance. Weinstat v. Dentsply Internat., Inc., 103 Cal.
10   Rptr. 3d 614, 626 (2010); see also Cal. Com. Code § 2313 cmt. 3.
11         Plaintiff has adequately pleaded a claim for breach of express warranty regarding
12   the benefits of using the Flex Belt. As discussed in depth, supra, Plaintiff identified
13   specific statements regarding the appearance benefits of using the Flex Belt. See Doc.
14   No. 8-5 at 6. Plaintiff claims that the purported benefit was the basis for purchasing the
15   Flex Belt. Compl. ¶ 24, 25. She further alleges that the Flex Belt could not achieve the
16   results associated with traditional exercise. See id. ¶ 13, 18, 19. Finally, she claims the
17   breach caused a financial injury. Id. ¶ 28.
18         However, Defendant argues that it only provided a limited express warranty—a
19   warranty only addressing product defects. Doc. No. 8 at 29. Defendant’s warranty for
20   the Flex Belt states “THIS LIMITED WARRANTY IS THE ONLY WARRANTY FOR
21   THE PRODUCT, AND THERE ARE NO OTHER EXPRESS WARRANTIES, ORAL
22   OR WRITTEN, PROVIDED BY [Slendertone].” Doc. No. 8-3 at 3.
23         Under California law, “[w]ords or conduct relevant to the creation of an express
24   warranty and words or conduct tending to negate or limit warranty shall be construed
25   wherever reasonable as consistent with each other.” Cal. Com. Code § 2316. “Because a
26   disclaimer or modification is inconsistent with an express warranty, words of disclaimer
27   or modification give way to words of warranty unless some clear agreement between the
28   parties dictates the contrary relationship.” Hauter v. Zogarts, 534 P.2d 377, 386 (Cal.

                                                   49
                                                                              3:19-cv-854 - MMA (KSC)
1    1975). Limitation of warranties are allowed “only by means of [w]ords that clearly
2    communicate that a particular risk falls on the buyer.” Id. Further, disclaimers or
3    modifications “must be strictly construed against the seller.” Id. (citing Burr v. Sherwin
4    Williams Co., 268 P.2d 1041, 1047 (Cal. 1954)). Importantly, “[a] unilateral
5    nonwarranty cannot be tacked onto a contract containing a warranty.” Id. (citing Klein v.
6    Asgrow Seed Co., 54 Cal. Rptr. 609, 616 (Ct. App. 1966)).
7          Noting the presumption of construing warranties as consistent with one another,
8    the burden against the seller, and the fact the limited warranty was included in the
9    packaging for the Flex Belt after Plaintiff purchased it, see Doc. No. 8-2 at 2, the Court
10   finds that the limited warranty does not upset Plaintiff’s alleged express warranty cause
11   of action.
12         Accordingly, the Court DENIES Defendant’s motion to dismiss Plaintiff’s breach
13   of express warranty cause of action.
14         6. Implied Warranty of Merchantability – Cal. Com. Code § 2314
15         Plaintiff alleges that Defendant is a merchant of the kind of goods sold and
16   impliedly warranted that “the Flex Belt will result in weight loss, well-defined abdominal
17   muscles, and is a superior or equal replacement for traditional abdominal exercise.”
18   Compl. ¶ 80–81. Plaintiff claims Defendant breached the implied warranty and caused
19   Plaintiff damages. Id. ¶ 82–83, 85.
20         “Unlike express warranties, which are basically contractual in nature, the implied
21   warranty of merchantability arises by operation of law.” Am. Suzuki Motor Corp., 37
22   Cal. App. 4th at 1295 (citing Hauter, 534 P.2d at 385). “The implied warranty of
23   merchantability ‘is breached when the goods do not conform to the promises or
24   affirmations contained on the container or label or are not fit for the ordinary purposes for
25   which the goods are used.’ These are two separate definitions of merchantability.”
26   Kanfer, 142 F. Supp. 3d at 1104 (quoting Martinez v. Metabolife Int’l, Inc., 6 Cal. Rptr.
27   3d 494, 500 (2003)); see also Cal. Com. Code § 2314.
28

                                                  50
                                                                             3:19-cv-854 - MMA (KSC)
1          Defendant argues this cause of action is not available to Plaintiff because Plaintiff
2    bought the Flex belt through Amazon.com and thus lacks the necessary vertical privity
3    with Defendant. See Doc. No. 8 at 31. Plaintiff responds that there is privity because the
4    parties are linked in the distribution chain and—even if no privity exists—the claim can
5    proceed under the third-party beneficiary exception. Doc. No. 13 at 28.
6          A plaintiff asserting breach of an implied warranty must be in vertical privity with
7    the defendant. Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1023 (9th Cir. 2008)
8    (citing Osborne v. Subaru of Am., Inc., 243 Cal. Rptr. 815, 821 n.6 (Ct. App. 1988)).
9    Because vertical privity requires the buyer and seller to be “in adjoining links of the
10   distribution chain[,] . . . an end consumer. . . who buys from a retailer is not in privity
11   with a manufacturer.” Id. (citing Osborne, 243 Cal. Rptr. at 821 n.6) (emphasis added).
12   One exception is where the plaintiff relies on the advertisements or labels of the
13   manufacturer, id.; however, this exception is “applicable only to express warranties.”
14   Burr, 268 P.2d at 1049 (Cal. 1954). Here, Plaintiff and Defendant are not in adjoining
15   links because Plaintiff bought the Flex Belt through Amazon.com and not directly from
16   Defendant. See Compl. ¶ 24. Thus, under Clemons, because Plaintiff was a buyer who
17   bought from a retailer, Plaintiff is not in privity with defendant.
18         Moreover, the Court finds there is no third-party beneficiary exception to
19   California’s privity requirement. The Ninth Circuit has found that “California courts
20   have painstakingly established the scope of the privity requirement under California
21   Commercial Code section 2314, and a federal court sitting in diversity is not free to
22   create new exceptions to it.” Clemens, 534 F.3d at 1024. There is such an exception
23   where “the owner of a building could bring an implied warranty of fitness claim against a
24   subcontractor who installed a leaky roof, despite a lack of privity, because the owner was
25   an intended beneficiary of the contract between the subcontractor and the general
26   contractor that the owner had hired.” In re Seagate Tech. LLC Litig., 233 F. Supp. 3d
27   776, 787 (N.D. Cal. 2017) (citing Gilbert Fin. Corp. v. Steelform Contracting Co., 145
28   Cal. Rptr. 448, 450 (Ct. App. 1978)). Despite there being a split among the federal

                                                   51
                                                                               3:19-cv-854 - MMA (KSC)
1    district courts on whether there is a third-party beneficiary exception to the privity
2    requirement, Mandani v. Volkswagen Grp. of Am., Inc., No. 17-CV-07287-HSG, 2019
3    WL 652867, at *6 (N.D. Cal. Feb. 15, 2019), “no published decision of a California court
4    has applied this doctrine in the context of a consumer claim against a product
5    manufacturer.” In re Seagate Tech. LLC Litig., 233 F. Supp. 3d at 787. Indeed, this
6    Court finds that carving out an additional exception would violate the Clemens court’s
7    finding that California courts “have painstakingly established the scope of the privity
8    requirement” and that federal courts are not free to tinker with the exceptions when
9    sitting in diversity. Clemens, 534 F.3d at 1024. Therefore, the lack of privity forecloses
10   Plaintiff’s breach of implied warranty claims.
11         Accordingly, the Court DISMISSES Plaintiff’s express warranty claim with
12   prejudice because as a matter of law Plaintiff cannot cure the privity defect. See
13   Knappenberger, 566 F.3d at 942.
14   C. Conclusion
15         In sum, the Court GRANTS Defendant’s motion to dismiss as to Plaintiff’s breach
16   of implied warranty claim and CLRA claims under California Civil Code §§ 1770(a)(7),
17   1770(a)(16) and DENIES Defendant’s motion to dismiss as to Plaintiff’s UCL and FAL
18   claims, CLRA claims under California Civil Code §§ 1770(a)(5), 1770(a)(9), and breach
19   of express warranty claims.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   52
                                                                              3:19-cv-854 - MMA (KSC)
1                                          CONCLUSION
2          Based on the foregoing, the Court GRANTS IN PART and DENIES IN PART
3    Defendant’s motion to dismiss. Plaintiff may file an amended complaint that cures the
4    deficiencies identified herein with respect to her request for injunctive relief and CLRA
5    claims under California Civil Code §§ 1770(a)(7), 1770(a)(16) on or before
6    November 22, 2019.
7          IT IS SO ORDERED.
8
9    Dated: November 4, 2019
10                                                _____________________________
11                                                Hon. Michael M. Anello
12                                                United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 53
                                                                            3:19-cv-854 - MMA (KSC)
